Exhibit 10.9

 

 

 

 

LEASE

by and between

BMR-7 GRAPHICS DRIVE LLC,

a Delaware limited liability company

and

LINGUAGEN CORPORATION,

a Delaware corporation


--------------------------------------------------------------------------------


LEASE

THIS LEASE (this “Lease”) is entered into as of this 28th day of November, 2005,
by and between BMR-7 GRAPHICS DRIVE LLC, a Delaware limited liability company
(“Landlord”), and LINGUAGEN CORPORATION, a Delaware corporation (“Tenant”).

RECITALS

A.            WHEREAS, Landlord owns certain real property (the “Property”) and
the buildings and improvements thereon located at 7 Graphics Drive in Ewing, New
Jersey, including the building located thereon (the “Building”) in which the
Premises (as defined below) are located; and

B.            WHEREAS, Landlord wishes to lease to Tenant, and Tenant desires to
lease from Landlord, certain premises (the “Premises”) located on the first
(1st) floor of the Building, pursuant to the terms and conditions of this Lease,
as detailed below.

AGREEMENT

NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:

1.             Lease of Premises. Landlord hereby leases to Tenant, and Tenant
hereby leases from Landlord, the Premises, as shown on Exhibit A attached
hereto. The Property and all landscaping, parking facilities and other
improvements and appurtenances related thereto, are hereinafter collectively
referred to as the “Project.” All portions of the Project that are for the
non-exclusive use of tenants of the Building, including, without limitation,
driveways, sidewalks, parking areas, landscaped areas, service corridors,
stairways, elevators, public restrooms and Building lobbies, are hereinafter
referred to as “Common Area.”

2.             Basic Lease Provisions. For convenience of the parties, certain
basic provisions of this Lease are set forth herein. The provisions set forth
herein are subject to the remaining terms and conditions of this Lease and are
to be interpreted in light of such remaining terms and conditions.

2.1.          This Lease shall take effect upon the date of execution and
delivery hereof by all parties hereto and, except as specifically otherwise
provided within this Lease, each of the provisions hereof shall be binding upon
and inure to the benefit of Landlord and Tenant from the date of execution and
delivery hereof by all parties hereto.

2.2.          Rentable Area of Premises: 18,577 sq. ft., subject to adjustment
pursuant to the terms hereof

2.3.          Rentable Area of Building: 72,000 sq. ft., subject to adjustment
pursuant to the terms hereof

2.4.          [Intentionally omitted]

2.5.          Usable Area of Premises: 17,362 sq. ft., subject to adjustment
pursuant to the terms hereof

2.6.          Initial Basic Annual Rent:

                18,577 s.f. x $15.50 per s.f. = $287,943.50, subject to
adjustment pursuant to the terms hereof

2.7.          Initial Monthly Rental Installments of Basic Annual Rent:

                18,577 s.f x $15.50 per s.f.÷12 months = $23,995.29, subject to
adjustment pursuant to the terms hereof


--------------------------------------------------------------------------------


2.8.          Tenants’ Pro Rata Share: 25.80 % of the Building, subject to
adjustment pursuant to the terms hereof

2.9.          Estimated Term Commencement Date: May 21, 2006

2.10.        Estimated Term Expiration Date: May 31, 2016, or, if later, the
last day of the month in which the tenth (10th) anniversary of the Term
Commencement Date shall occur

2.11.        Security Deposit: $250,000

2.12.        Permitted Use: General office, research and development, light
manufacturing and laboratory space (including, without limitation, vivarium
use), in conformity with Applicable Laws

2.13.        Address for Rent Payment:

BMR-7 Graphics Drive LLC

 

Unit D

 

P.O. Box 51919

 

Los Angeles, California 90051-6219

 

2.14.       Address for Notices to Landlord:

17140 Bernardo Center Drive, Suite 222

 

San Diego, California 92128

 

Attn: General Counsel

 

Fax: (858) 485-9840

 

2.15.        Address for Notices to Tenant:

(a)           Before Term Commencement Date:

Scott M. Horvitz, Chief Financial Officer

 

Linguagen Corporation

 

2005 Eastpark Boulevard

 

Cranbury, New Jersey 08512-3215

 

(b)           After Term Commencement Date:

Scoff M. Horvitz, Chief Financial Officer

 

Linguagen Corporation

 

7 Graphics Drive

 

Ewing, New Jersey 08628

 

(c)           With a copy in each instance to:

Andrew P. Gilbert, Esquire

 

Morgan, Lewis & Bookius LLP

 

502 Carnegie Center

 

Princeton, NJ 08540-6241

 

2.16.

[Intentionally omitted]

 

 

 

 

2.17.

[Intentionally omitted

 

 

 

 

2.18.

The following Exhibits are attached hereto and incorporated herein by reference:

 

 

 



Exhibit A

Premises

 

Exhibit B

Acknowledgement of Term Commencement Date and Term Expiration Date

 

Exhibit C

[Intentionally omitted]

 

Exhibit D

Rules and Regulations

 

Exhibit E

[Intentionally omitted]

 

Exhibit F-1

First Expansion Space

 

Exhibit F-2

Second Expansion Space

 

Exhibit G

Work Letter

 

Exhibit H

Form of Consent to Sublease

 

2


--------------------------------------------------------------------------------


Exhibit I Form of Waiver and Subordination

3.             Term.

3.1.          This Lease shall take effect upon the date of execution and
delivery hereof by all parties hereto and, except as specifically otherwise
provided within this Lease, each of the provisions hereof shall be binding upon
and inure to the benefit of Landlord and Tenant from the date of execution and
delivery hereof by all parties hereto.

3.2.          The actual term of this Lease (the “Term”) shall be that period
from the actual Term Commencement Date as defined in Section 4.2 below through
the Term Expiration Date, subject to earlier termination of this Lease as
provided herein.

4.                                       Possession and Commencement Date.

4.1.          Landlord shall tender possession as of the date Landlord’s work as
required pursuant to the terms of the Work Letter (“Landlord’s Work”) is
Substantially Complete (as defined below). Tenant agrees that in the event
Landlord’s Work is not Substantially Complete on or before the Estimated Term
Commencement Date, then this Lease shall not be void or voidable and Landlord
shall not he liable to Tenant for any loss or damage resulting therefrom. If
Landlord fails to timely achieve Substantial Completion of Landlord’s Work for
any reason other than Tenant Delay (as defined in the Work Letter) or Force
Majeure (as defined below), the Term Expiration Date shall be extended
accordingly, and Tenant shall not be responsible for the payment of any Rent (as
defined below) until Landlord’s Work is Substantially Complete and the Term
Commencement Date as described in Section 4.2 occurs. Subject to the provisions
of this Lease including, without limitation, the Work Letter, that extend the
time allowed for Landlord to achieve Substantial Completion (including, without
limitation, due to Tenant Delay and Force Majeure), if Landlord fails to timely
achieve Substantial Completion of Landlord’s Work, Tenant shall receive a rent
credit equal to one day’s rent for each day such failure extends the Term
Commencement Date beyond May 21, 2006. If Landlord fails to achieve Substantial
Completion of Landlord’s Work by June 18, 2006, Tenant may terminate this Lease
upon thirty (30) days’ prior written notice to Landlord without any liability to
Tenant whatsoever; provided, however, that if Landlord shall effect delivery in
the condition required within such thirty (30) day period, then Tenant’s notice
shall be void. Upon such termination Landlord shall fully refund Tenant’s
Security Deposit. Landlord’s Work shall be deemed “Substantially Complete” (and
Landlord shall be deemed to have achieved “Substantial Completion”) on the later
to occur of (a) the date on which a temporary certificate of occupancy is issued
with respect to the Premises and (b) the date on which Tenant’s Architect
certifies that Landlord’s Work (exclusive of designated long lead time items
agreed to by Tenant, and minor items of work and Punchlist Work) is
substantially complete. Landlord shall notify Tenant in writing not later than
forty-five (45) days and again not later than ten (10) days prior to the date
Landlord believes it will achieve Substantial Completion of Landlord’s Work.

4.2.          Subject to Landlord’s timely delivery of the notices set forth at
Section 4.1 above, the “Term Commencement Date” shall be the day that Landlord
shall have achieved Substantial Completion, but no sooner than the Estimated
Term Commencement Date, unless prior to such date Tenant shall have assumed
possession of the Premises or any portion thereof. Landlord and Tenant shall
each execute and deliver to the other written acknowledgment of the actual Term
Commencement Date and the Term Expiration Date when such is established, in the
form attached to this Lease as Exhibit B. The Term Expiration Date shall be the
date that is the last day of the month that is ten (10) years after the Term
Commencement Date. Failure to execute and deliver such acknowledgment, however,
shall not affect the Term Commencement Date or Landlord’s or Tenant’s liability
hereunder. Failure by Tenant to obtain validation by any medical review board or
other similar governmental licensing of the Premises required for the Permitted
Use by Tenant shall not serve to extend the Term Commencement Date.

4.3.          Prior to entering upon the Premises, Tenant shall furnish to
Landlord evidence satisfactory to Landlord that insurance coverages required of
Tenant under the provisions of Section 21 are in effect, and such entry shall be
subject to all the terms and conditions of this Lease other than the payment of
Basic Annual Rent or Additional Rent (as defined below).

3


--------------------------------------------------------------------------------


4.4. Within (10) days next following the execution and delivery hereof; Landlord
shall furnish to Tenant evidence satisfactory to Tenant that insurance coverages
required of Landlord under the provisions of Section 21 are in effect

4.5. Subject to Section 32 below, possession of areas of the Building necessary
for utilities, services, safety and operation of the Building is reserved to
Landlord, except those within the Premises. Tenant shall similarly have access
to areas of the Building outside of the Premises (including, without limitation,
the roof) to the extent necessary to service those systems exclusively servicing
the Premises.

4.6. Landlord shall cause to be constructed the tenant improvements in the
Premises (the “Tenant improvements”) pursuant to the Work Letter at a cost to
Landlord not to exceed (a) Twenty-Five Dollars ($25.00) per rentable square
foot, which amount shall include the costs of (i) construction, (ii) space
planning, architecture, engineering, project management and other related
services and (iii) building permits and other planning and inspection fees
(collectively, the (“Initial Tenant Improvement Allowance”), plus (b) additional
funds as described in Section 4.8 below (together with the Initial Tenant
Improvement Allowance, the “Tenant Improvement Allowance”). Tenant shall have
two (2) years from the date of Substantial Completion of Landlord’s Work to
expend the unused portion of the initial Tenant Improvement Allowance, and (z)
two (2) years after the commencement of an extension term to expend the unused
portion of the Tenant Improvement Allowance allocable to such extension term,
after which dates Landlord’s obligation to fund such respective costs shall
expire. Tenant Improvements shall include, without limitation, space planning
(except for the initial leasing plan); a third-party construction management fee
not to exceed six percent (6%) of the cost of performing Landlord’s Work; a fee
for Landlord of three percent (3%) of the cost of performing Landlord’s Work;
regulatory fees and permitting costs; fees related to the Tenant Improvements;
HVAC systems; utility distribution; standard laboratory gas and liquid
distribution systems; and casework benches. Notwithstanding anything in this
Section 4 to the contrary, Landlord shall be responsible for paying the costs of
demolishing any existing tenant improvements in the Premises (including, without
limitation, removing the portions of the mezzanine located between columns 6 & 7
and defined further by columns C & C.1 to the extent that such removal does not
affect the structural integrity of the Building (including, without limitation,
the roof), and including associated equipment to the extent reasonably necessary
to complete Landlord’s Work), demising the Premises and installing exterior
windows along the northern wall of the Premises to accommodate Tenant’s Tenant
Improvement plan and such payments shall not be made from the Tenant Improvement
Allowance. Tenant shall receive a credit against future rent payments with the
amount of any unexpended portion of the Initial Tenant Improvement Allowance.

4.7. Landlord and Tenant shall, upon at least ten (10) days’ prior written
notice from Tenant of Tenant’s request for Landlord to do so, mutually agree
upon the selection of the architect, engineer, general contractor and major
subcontractors, and Landlord and Tenant shall each participate in the review of
the competitive bid process. With regard to the initial Tenant Improvements
Tenant hereby appoints, and Landlord hereby approves, the use of Architecture
Plus, PC, as Tenant’s architect (“Tenant’s Architect”), and Becht Engineering as
Tenant’s engineering subconsultant to Architecture Plus, PC.

4.8. Landlord shall, upon execution hereof, establish a fund from which Tenant
may borrow funds to pay for additional Tenant Improvements in the Premises.
Tenant may borrow such funds in one or more draws, at Tenant’s discretion,
within a period of two (2) years from the Term Commencement Date (as provided in
Section 4.6 and in two (2) tranches: the first tranche providing One Hundred
Twenty-Five Dollars ($125) per rentable square foot, one hundred eleven percent
(111%) of which Tenant shall pay as Additional Rent over the first (1st) ten
(10) years of the Term of the Lease; and the second tranche providing Fifty
Dollars ($50) per rentable square foot one hundred twelve percent (112%) of
which Tenant shall pay as Additional Rent over the first (lst) ten (10) years of
the Term of the Lease.

As an example of the calculation of Additional Rent in accordance with this
Section 4.8. assuming (a) Tenant utilizes the entire One Hundred Seventy-Five
Dollars ($175) per rentable square foot of additional Tenant Improvement
Allowance and (b) full amortization commencing on January 1, 2006, the amount of
Additional Rent with respect to such additional Tenant Improvement Allowance
would be as follows:

 

 

 

 

 

 

Total Additional

 

 

 

1st Tranche

 

2nd Tranche

 

Payments

 

 

 

(per rsf)

 

(per rsf)

 

(per rsf)

 

Annually

 

$

20.66

 

$

8.60

 

$

29.26

 

 

4


--------------------------------------------------------------------------------


 

5.                                       Rent.

5.1.          Tenant shall pay to Landlord as Basic Annual Rent for the
Premises, commencing on the Term Commencement Date, the sum set forth in Section
2.6, subject to the rental adjustments provided in Section 6 hereof. Basic
Annual Rent shall be paid in equal monthly installments as set forth in Section
2.7. subject to the rental adjustments provided in Section 6 hereof, each in
advance on the first day of each and every calendar month during the Term.

5.2.          In addition to Basic Annual Rent, Tenant shall pay to Landlord as
additional rent (“Additional Rent”) at times hereinafter specified in this Lease
(a) Tenant’s pro rata share, as set forth in Section 2.8 (“Tenant’s Pro Rata
Share”), of Operating Expenses as provided in Section 7 and (b) any other
amounts that Tenant assumes or agrees to pay under the provisions of this Lease
that are owed to Landlord, including, without limitation, any and all other sums
that may become due by reason of any default of Tenant or failure on Tenant’s
part to comply with the agreements, terms, covenants and conditions of this
Lease to be performed by Tenant, after notice and the lapse of any applicable
cure periods.

5.3.          Basic Annual Rent and Additional Rent shall together be
denominated “Rent.” Rent shall ha paid to Landlord, without abatement, deduction
or offset (except as expressly provided herein), in lawful money of the United
States of America at the office of Landlord as sat forth in Section 2.13 or to
such other person or at such other place as Landlord may from time designate in
writing. In the event the Term commences or ends on a day other than the first
day of a calendar month, then the Rent for such fraction of a month shall be
prorated for such period on the basis of a thirty (30) day month and shall be
paid at the then-current rate for such fractional month.

6.             Rent Adjustments. The Basic Annual Rent shall be subject to an
annual upward adjustment of two percent (2%) of the then-current Basic Annual
Rent. The first such adjustment shall become effective commencing with that
monthly rental installment that is due on or after the first (lst annual
anniversary of the Term Commencement Date, and subsequent adjustments shall
become effective on every successive annual anniversary for so long as this
Lease continues in effect.

7.                                       Operating Expenses.

7.1.          As used herein, the term “Operating Expenses” shall include:

(a)           Government impositions including, without limitation, property
taxes consisting of real and personal property taxes and assessments, including
amounts due under any improvement bond upon the Building or the Project,
including the parcel or parcels of real property upon which the Building and
Common Areas are located or assessments in lieu thereof imposed by any federal,
state, regional, local or municipal governmental authority, agency or
subdivision (each, a “Governmental Authority”) are levied; taxes on or measured
by gross rentals received from the rental of space in the Building; taxes based
on the square footage of the Premises, the Building or the Project, as well as
any parking charges, utilities surcharges or any other costs levied, assessed or
imposed by, or at the direction of, or resulting from Applicable Laws (as
defined below) or interpretations thereof, promulgated by any Governmental
Authority in connection with the use or occupancy of the Building or the parking
facilities serving the Building; taxes on this Transaction or any document to
which Tenant is a party creating or transferring an interest in the Premises
(except for documents effecting or relating solely to a transfer by Landlord of
its interest in the Lease, the Premises, the Building or the Property, to which
Tenant’s role is only that of a consenting party); any fee for a business
license to operate the Building as an office building; and any expenses,
including the reasonable cost of attorneys or experts, reasonably incurred by
Landlord in seeking reduction by the taxing authority of the applicable taxes,
less tax refunds obtained as a result of an application for review thereof.
Operating Expenses shall not include any net income, franchise, capital stock,
estate or

5


--------------------------------------------------------------------------------


inheritance taxes, or taxes that are the personal obligation of Tenant or of
another tenant of the Project, and

(b)           All other costs of any kind paid or incurred by Landlord in
connection with the operation or maintenance of the Building and the Project
including, by way of example and not of limitation, costs of repairs and
replacements to improvements within the Project as appropriate to maintain the
Project as required hereunder, including costs of funding such reasonable
reserves as Landlord, consistent with good business practice, may establish to
provide for future repairs and replacements; costs of utilities furnished to the
Common Areas and all related charges and deposits; sewer fees; cable television;
trash collection; cleaning, including windows; heating; ventilation;
air-conditioning; maintenance of landscaping and grounds; maintenance of drives
and parking areas; security services and devices; building supplies; maintenance
or replacement of equipment utilized for operation and maintenance of the
Project, license, permit and inspection fees; sales, use and excise taxes on
goods and services purchased by Landlord in connection with the operation,
maintenance or repair of the Project or Building systems and equipment,
telephone, postage, stationary supplies and other expenses incurred in
connection with the operation, maintenance or repair of the Project; costs of
furniture, draperies, carpeting, landscaping and other customary and ordinary
items of personal property provided by Landlord for use in Common Areas; capital
expenditures (subject to the limitations set forth below in this Section
7.1(h)); costs of complying with any federal, state, municipal or local laws and
regulations, including both statutory and common law and hazard waste rules and
regulations (“Applicable Laws”) (provided, however, that Operating Expenses
shall not include costs of remediation Hazardous Material (as defined below)
spills or conditions existing prior to the date of this Lease or for which
Tenant is not liable under Section 39 insurance premiums for insurance
coverage’s customarily carried by institutional owners of like property,
including premiums for public liability, property casualty, earthquake and
environmental coverage’s; portions of insured losses paid by Landlord as part of
the commercially reasonable deductible portion of a loss pursuant to the terms
of insurance policies; service contracts, which shall be at market rates for the
relevant industry in the Princeton, New Jersey, submarket, costs of services of
independent contractors retained to do work of a nature referenced above; costs
of compensation (including employment taxes and fringe benefits) of all building
maintenance personnel who perform duties connected with the day-to-day operation
and maintenance of the Project, its equipment, the adjacent walks, landscaped
areas, drives and parking areas, including, without limitation, janitors, floor
waxers, window washers, watchmen, gardeners, sweepers and handymen (provided,
however, that if such maintenance personnel service buildings other than the
Building, Operating Expenses shall include the pro rata share of their
compensation (including employment taxes and fringe benefits) corresponding to
the percentage of their time spent servicing the Building); and costs of
management services, which costs of management services shall not exceed three
percent (3%) of the Basic Annual Rant due from Tenant.

 

Notwithstanding the foregoing, Operating Expenses shall not include any leasing
commissions; expenses that relate to preparation of rental space for any tenant;
expenses of initial development and construction, including, but not limited to,
grading, paving, landscaping and decorating (as distinguished from maintenance,
repair and replacement of the foregoing); costs of repairs to the extent
reimbursed by payment of insurance proceeds received by Landlord; principal,
interest and other costs associated with indebtedness of Landlord, including
without limitation, loans secured by a mortgage or deed of trust covering the
Project or a portion thereof (provided that interest on a government assessment
or improvement bond payable in installments shall constitute an Operating
Expense under Subsection 7.1(a)); depreciation claimed by Landlord for tax
purposes (provided that this exclusion of depreciation is not intended to delete
from Operating Expenses actual costs of repairs and reasonable reserves in
regard thereto that are provided for in Subsection 7.1(a)); salaries, wages,
benefits, professionals’ fees, taxes, insurance, costs and other expenses and
payroll burdens of executives, principals, administrative staff and other
employees of Landlord or Landlord’s management agent not involved directly in
the operations of the Building or the Common Area, base rant, additional rent or
other rents, fees, charges or penalties payable under any ground lease or
superior lease; improvements made to any tenant space; any enlargement or
reconfiguration of the Common Areas; any costs, expenses or charges chargeable
or attributable to a particular tenant or tenants under their respective leases;
all expenses associated with efforts to lease or develop portions of the
Building or to procure new tenants for the Building, including advertising
expenses, leasing commissions and related attorneys’ fees and expenses; legal
fees and costs associated with negotiations or disputes with

6


--------------------------------------------------------------------------------


 

any tenants of the Building, and costs and expenses, including, but not limited
to, all fines, penalties and attorneys’ fees arising out of or in connection
with the breach or violation of Applicable Laws, this Lease, any other lease of
space located in the Building or any other obligation by Landlord, its agents,
employees or contractors; compensation paid to employees or ether persons in
connection with commercial concessions operated by Landlord or on Landlord’s
behalf; the cost of obtaining, maintaining, repairing or replacing sculptures,
paintings and other works of art; any items with respect to which Landlord
receives reimbursement from one or more third parties; the cost of any goods and
services which are not available to Tenant; any fees or other compensation paid
to affiliates of Landlord for goods or services, to the extent the same exceed
charges for comparable goods or services of comparable quality from reputable,
unaffiliated third parties; contributions to political or charitable
organizations; and costs of any “over-standard” utility or other services
cherished to any tenant of the Building (including Tenant), such as after-hours
heating, ventilating and air-conditioning or electrical service in excess of
Building Standard; uninsured losses (unless caused by Tenant’s gross negligence
or willful misconduct); costs related to presently existing environmental
contamination; costs related to the cure of existing violations of Applicable
Law (but costs associated with maintaining compliance shall be allowed as
provided in the following paragraph); any bad debt loss, expense or reserve;
mark-ups on utilities in excess of Landlord’s actual cost therefor costs of
repair or other work necessitated by defects in original construction or by the
gross negligence or willful misconduct of Landlord or its agents or employees or
due to defects in the repair or improvement of the Building directly caused by
Landlord or its agents, employees or contractors; losses suffered by Landlord
due to nonpayment of rent by other tenants of Landlord; Landlord’s or its
manager’s accounting fees; Landlord’s federal, state or local income taxes; cost
of acquiring property and/or new construction or renovation of the Building, or
reserves for anticipated or future expenses; and taxes of the types set forth in
Subsection 7.1(a).

Anything contained in this Lease to the contrary notwithstanding, in no event
shall Operating Expenses include, and in no event shall Tenant be responsible to
pay a share of; capital expenditures except as follows: (i) Landlord shall have
the right to include in Operating Expenses those capital expenditures necessary
to (A) maintain compliance with laws enacted prior to the date of this Lease;
provided, however, that Tenant shall bear no portion of expenses associated with
curing any present non-compliance, or (B) effect compliance with laws first
enacted after the date of this Lease and applicable to the Project, the Building
or the Premises generally, (ii) Landlord shall have the right to include in
Operating Expenses capital expenditures deemed necessary or desirable by
Landlord for reducing utility costs at the Project, but only to the extent of
Tenant’s Pro Rata Share of net expenses saved for the Building unless such
capital expenditures are also required in order to (x) maintain compliance with
laws enacted prior to the date hereof; provided that Landlord is in compliance
with such laws as of the date of this Lease, or (y) effect compliance with laws
first enacted after the date of this Lease and (iii) Tenant shall be responsible
for all costs of repairing, replacing, improving and maintaining equipment used
for heating, ventilating and air conditioning the Premises. Each and all of the
foregoing capital expenditures shall be amortized over the useful life of the
applicable improvement as reasonably determined by Landlord in accordance with
generally accepted accounting principles, and Tenant shall pay only Tenant’s Pro
Rats Share of the annual amortization thereof as shall be attributable to the
then-remaining term of this Lease. Any contrary provisions contained in this
Lease notwithstanding, in no event shall Operating Expenses include capital
expenditures (whether characterized as replacements, improvement, or otherwise)
except as provided in this paragraph. Landlord shall not include in Operating
Expenses amounts otherwise chargeable to Tenant under this Lease.

7.2.          Tenant shall pay to Landlord on the first day of each calendar
month of the Term, as Additional Rent, Landlord’s estimate of Tenant’s Pro Rata
Share of Operating Expenses with respect to the Building and the Project, as
applicable, for such month.

(a)           Within ninety (90) days after the conclusion of each calendar year
(or such longer period as may be reasonably required by Landlord not to exceed
one hundred twenty (120) days), Landlord shall finish to Tenant a statement
showing in reasonable detail the actual Operating Expenses and Tenant’s Pro Rats
Share of Operating Expenses for the previous calendar year. Any additional sum
due from Tenant to Landlord shall be due and payable within thirty (30) days
unless contested in accordance with Section 7.3. If the amounts paid by Tenant
pursuant to this Section 7.2 exceed Tenant’s Pro Rats Share of Operating
Expenses for the

7


--------------------------------------------------------------------------------


 

previous calendar year, then Landlord shall credit the difference against the
Rent next due and owing from Tenant, provided that, if the Lease tent has
expired1 Landlord shall accompany said statement with payment for the amount of
such difference.

(b)           Any amount due under this Section 7.2 for any period that is less
than a Thu month shall be prorated (based on a thirty (30)-day month) for such
fractional month.

7.3.          Landlord’s annual statement shall he final unless Tenant, within
one (1) year after Tenant’s receipt thereof, shall contest any item therein by
giving written notice to Landlord, specifying each item contested and the
reasons therefor. I during such one (1)-year period, Tenant reasonably and in
good faith questions or contests the correctness of Landlord’s statement of
Tenant’s Pro Rata Share of Operating Expenses, Landlord shall provide Tenant
with access at Landlord’s office at One Tower Bridge, 100 Front Street, Suite
250, West Conshohocken, Pennsylvania, to Landlord’s books and records and such
information as Landlord reasonably determines to be responsive to Tenant’s
questions. in the event that, after Tenant’s review of such information,
Landlord and Tenant cannot agree upon the amount of Tenant’s Pro Rata Share of
Operating Expenses, then Tenant shall have the right to have an independent
public accounting firm hired by Tenant (at Tenant’s sole cost and expense except
as hereinafter provided) audit and review Landlord’s books and records for the
year in question (the “Independent Review”). The results of any such Independent
Review shall he binding on Landlord and Tenant If the Independent Review shows
that Tenant’s Pro Rata Share of Operating Expenses actually paid for the
calendar year in question exceeded Tenant’s obligations for such calendar year,
then Landlord shall, at Tenant’s option, either (a) credit the excess to the
next succeeding installments of estimated Additional Rent or (b) pay the excess
to Tenant within thirty (30) days after delivery of such results. If the
Independent Review shows that Tenant’s payments of Tenant’s Pro Rata Share of
Operating Expenses for such calendar year were less than Tenant’s obligation for
the calendar year, then Tenant shall pay the deficiency to the Landlord within
thirty (30) days after delivery of such results. Notwithstanding anything in
this Section 7.3 to the contrary, if Landlord misstates Operating Expenses or
Tenant’s share thereof by more than five percent (5%), Landlord shall be
responsible for Tenant’s reasonable audit expenses.

7.4.          Tenant shall not be responsible for Operating Expenses
attributable to the time period prior to the Term Commencement Date; provided,
however, that if Landlord shall permit Tenant possession of the Premises prior
to the Term Commencement Date, Tenant shall be responsible for Operating
Expenses from such earlier date of possession. Tenant’s responsibility for
Tenant’s Pro Rata Share of Operating Expenses shall continue to the latest of
(a) the date of termination of the Lease, (1,) the date Tenant has fully vacated
the Premises or (c) if termination of the Lease is due to a default by Tenant,
the date of rental commencement of a replacement tenant, provided, however, for
the purposes of this Subsection 7.4(e) that Landlord shall use commercially
reasonable efforts to mitigate its damages.

7.5.          Operating Expenses for the calendar year in which Tenant’s
obligation to share therein commences and for the calendar year in which such
obligation ceases shall be prorated on a basis reasonably determined by Landlord
in accordance with generally accepting accounting practices relating to office
buildings. Expenses such as taxes, assessments and insurance premiums that are
incurred for an extended time period shall be prorated based upon the lime
periods to which they apply so that the amounts attributed to the Premises
relate in a reasonable manner to the time period wherein Tenant has an
Obligation to share in Operating Expenses.

8.             [Intentionally omitted]

9.             Security Deposit

9.1.          Tenant has deposited with Landlord the sum set forth in Section
2.11 (the “Security Deposit”), which sum shall be held by Landlord as security
for the faithful performance by Tenant of all of the terms, covenants and
conditions of this Lease to be kept and performed by Tenant during the Term, If
Tenant defaults with respect to any provision of this Lease, including, but not
limited to, any provision relating to the payment of Rent, then Landlord, upon
any applicable notice and cure periods described in this Lease, may (but shall
not be required to) me, apply or retain all or any part of the Security Deposit
for the payment of any Rent or any other sum in default, or to compensate
Landlord for any other actual loss or damage that Landlord may

8


--------------------------------------------------------------------------------


 

suffer by reason of Tenants default. If any portion of the Security Deposit is
so used or applied. then Tenant shall, within ten (10) days following demand
therefor deposit cash with Landlord in an amount sufficient to restore the
Security Deposit to its original amount, and Tenant’s failure to do so shall be
a material breach of this Lease. Landlord shall keep this Security Deposit m an
account with an FDIC-insured institution separate from its general fund, and
Tenant shall be entitled to interest on the Security Deposit upon the expiration
or earlier termination of this Lease.

9.2.          In the event of bankruptcy or other debtor-creditor proceedings
against Tenant, the Security Deposit shall be deemed to be applied first to the
payment of Rent and other charges due Landlord for all periods prior to the
filing of such proceedings.

9.3.          Landlord may deliver to any purchaser of Landlord’s interest in
the Premises the funds deposited hereunder by Tenant, and thereupon Landlord
shall be discharged from any further liability with respect to such deposit,
provided that such purchaser shall acknowledge receipt thereof. This provision
shall also apply to any subsequent transfers. Landlord shall provide written
notification to Tenant that the delivery, discharge and acknowledgement
described in this Section has occurred.

9.4.          If Tenant shall fully and faithfully perform every provision of
this Lease to be performed by it, then the Security Deposit, or any balance
thereof; shall be returned to Tenant (or, at Landlord’s option, to the last
assignee of Tenant’s interest hereunder) within thirty (30) days after the
expiration or earlier termination of this Lease.

10.           Use.

10.1.        Tenant shall have the right to use the Premises for the purpose set
forth in Section 2.12, and shall not use the Premises, or permit or suffer the
Premises to be used, for any other purpose without Landlord’s prior written
consent, which consent Landlord shall not unreasonably withhold, delay or
condition.

10.2.        Tenant shall not use or occupy the Premises in violation of
Applicable Laws, zoning ordinances, or the certificate of occupancy issued for
the Building, and shall, upon five (5) days’ written notice from Landlord,
discontinue any use of the Premises that is declared or claimed by any
Governmental Authority having jurisdiction to be a violation of any of the
above, or that in Landlord’s reasonable opinion violates any of the above;
provide. however, that, in the event that no Governmental Authority shall have
determined that Tenant’s use or occupancy of the Premises violates Applicable
Laws, zoning ordinances or the certificate of occupancy issued for the Building,
but Landlord shall have determined that such use or occupancy of the Premises by
Tenant violates Applicable Laws, zoning ordinances, or the certificate of
occupancy issued for the Building, Tenant shall have the right to contest in
good faith and with reasonable factual and legal support such determination by
Landlord. Tenant shall comply with any direction of any Governmental Authority
having jurisdiction that shall, by reason of the nature of Tenant’s use or
occupancy of the Premises, impose any duty upon Tenant or Landlord with respect
to the Premises or with respect to the use or occupation thereof.
Notwithstanding the foregoing, Landlord shall be responsible for malting
alterations or improvements to the Building that are not unique to the Premises
and are not required as a result of Tenant’s particular method or manner of
operating the Premises, unless the need for such improvements arises from
Tenant’s failure to satisfy its obligations under this Lease.

10.3.        Tenant shall not do or permit to be done anything that will
invalidate or increase the cost of any fire, environmental, extended coverage or
any other insurance policy covering the Building and the Project, and shall
comply with all rules, orders, regulations and requirements of the insurers of
the Building and the Project, and Tenant shall promptly, upon demand, reimburse
Landlord for any additional premium charged for such policy by reason of
Tenant’s failure to comply with the provisions of this Section. Landlord
represents and warrants that the Building’s insurance rating already
contemplates office, research and development (including, without limitation,
vivarium), light manufacturing and laboratory uses.

10.4.        Tenant shall keep all doors opening onto public corridors closed,
except when in use for ingress and egress.

9


--------------------------------------------------------------------------------


10.5.        No additional locks or bolts of any kind shall be placed upon any
of the doors or windows by Tenant, nor shall any changes be made to existing
locks or the mechanisms thereof without Landlord’s prior written consent, which
shall not unreasonably be withheld, delayed or conditioned. Tenant shall, upon
termination of this Lease, return to Landlord all keys to offices and restrooms
either furnished to or otherwise procured by Tenant. In the event any key so
furnished to Tenant is lost, Tenant shall pay to Landlord the cost of replacing
the same or of changing the lock or locks opened by such lost key if Landlord
shall deem it necessary to make such change.

10.6.        No awnings or other projections shall be attached to any outside
wall of the Building. No curtains, blinds, shades or screens shall be attached
to or hung in, or used in connection with, any window or door of the Premises
other than Landlord’s standard window coverings. Neither the interior nor
exterior of any windows shall be coated nor otherwise sunscreened without
Landlord’s prior written consent, which shall not unreasonably be withheld,
delayed or conditioned, nor shall any bottles, parcels or other articles be
placed on the windowsills. No equipment, furniture or other items of personal
property shall be placed on any exterior balcony without Landlord’s prior
written consent

10.7.        No sign, advertisement or notice shall be exhibited, painted or
affixed by Tenant on any part of the Premises or the Building without Landlord’s
prior written consent, which shall not unreasonably be withheld, delayed or
conditioned; provided, however, that Tenant shall have the right to install
reasonable exterior directional signage outside the Building that conforms with
Applicable Laws and the Building Standard. Interior signs on doors and the
directory tablet shall be inscribed, painted or affixed for Tenant by Landlord
at Tenant’s sole cost and expense, and shall be of a size, color and type
acceptable to Landlord. The directory tablet shall be provided at Landlord’s
cost exclusively for the display of the name and location of tenants only.
Tenant shall not place anything on the exterior of the corridor walls or
corridor doors other than Landlord’s standard lettering. Tenant shall be
entitled to its Tenant’s Pro Rata Share of Building signage that conforms with
Applicable Laws and the Building Standard. Notwithstanding anything in this
Section 10.7 to the contrary, so long as Tenant leases more square footage in
the Building than any other tenant, Landlord shall not give naming rights to the
Building to any other tenant.

10.8.        [Intentionally omitted]

10.9.        Tenant shall not (a) do or permit anything to be done in or about
the Premises that shall in any way obstruct or interfere with the rights of
other tenants or occupants of the Building, or injure or annoy them, or (b) use
or allow the Premises to be used for immoral, unlawful or objectionable
purposes, nor shall Tenant knowingly cause, maintain or permit any nuisance or
waste in, on or about the Premises, the Building or the Project.

10.10.      Notwithstanding any other provision herein to the contrary,

(a)           Tenant shall be responsible for all liabilities, costs and
expenses arising out of or in connection with the compliance of the Premises
(other than that portion constituting Landlord’s Work) with the Americans with
Disabilities Act, 42 U.S.C. § 12101, et seq. (together with regulations
promulgated pursuant thereto, the “ADA”), and Tenant shall indemnify, defend and
hold harmless Landlord from and against any loss, cost, liability or expense
(including reasonable attorneys’ fees and disbursements) arising out of any
failure of the Premises (other than that portion constituting Landlord’s Work)
to comply with the ADA; and

(b)           Landlord shall be responsible for all liabilities, costs and
expenses arising out of or in connection with the compliance of the Common Area,
the core and shell of the Building, and that portion of the Premises
constituting Landlord’s Work (collectively, the “Landlord ADA Area”) with the
ADA, and Landlord shall indemnify, defend and hold harmless Tenant from and
against any loss, cost, liability or expense (including reasonable attorneys’
fees and disbursements) arising out of any failure of the Landlord ADA Area to
comply with the ADA;

The provisions of this Section 10.10 shall survive the expiration or earlier
termination of this Lease.

10


--------------------------------------------------------------------------------


11.           Brokers.

11.1.        Tenant represents and warrants that it has had no dealings with any
real estate broker or agent in connection with the negotiation of this Lease
other than Cushman & Wakefield of NJ, Inc. (“Broker”), and that it knows of no
other real estate broker or agent that is or might be entitled to a commission
in connection with this Lease. Landlord represents and warrants that it has had
no dealings with any real estate broker or agent in connection with the
negotiation of this Lease, and that it knows of no real estate broker or agent
other than Broker that is or might be entitled to a commission in connection
with this Lease. Landlord shall compensate Broker pursuant to separate
agreements between Landlord and Broker.

11.2.        Tenant represents and warrants that no broker or agent has made any
representation or warranty relied upon by Tenant in Tenant’s decision to enter
into this Lease, other than as contained in this Lease.

11.3.        Tenant acknowledges and agrees that the employment of brokers by
Landlord is for the purpose of solicitation of offers of leases from prospective
tenants and that no authority is granted to any broker to furnish any
representation (written or oral) or warranty from Landlord unless expressly
contained within this Lease. Landlord is executing this Lease in reliance upon
Tenant’s representations and warranties contained within Sections 11.1 and 11.2.

12.           Holding Over.

12.1.        If, with Landlord’s prior written consent, Tenant holds possession
of all or any part of the Premises after the Term, Tenant shall become a tenant
from month to month after the expiration or earlier termination of the Term, and
in such case Tenant shall continue to pay (a) the Basic Annual Rent in
accordance with Section 5, as adjusted in accordance with Section 6, and (b)
Tenant’s Pro Rats Share of Operating Expenses. Any such month-to-month tenancy
shall be subject to every other term, covenant and agreement contained herein.

12.2.        Notwithstanding the foregoing, if Tenant remains in possession of
the Premises after the expiration or earlier termination of the Term without
Landlord’s prior written consent, Tenant shall become a tenant at sufferance
subject to the terms and conditions of this Lease, except that the monthly rent
shall be equal to one hundred fifty percent (150%) of the Basic Annual Rent and
one hundred percent (100%) of the Additional Rent in effect during the last
thirty (30) days of the Term.

12.3.        Acceptance by Landlord of Rent after the expiration or earlier
termination of the Term shall not result in an extension, renewal or
reinstatement of this Lease.

12.4.        The foregoing provisions of this Section 12 are in addition to and
do not affect Landlord’s right of reentry or any other rights of Landlord
hereunder or as otherwise provided by Applicable Laws.

13.           Taxes on Tenant’s Property,

13.1.        Tenant shall pay prior to delinquency any and all taxes levied
against any personal property or trade fixtures placed by Tenant in or about the
Premises.

13.2.        If any such taxes on Tenant’s personal property or trade fixtures
are levied against Landlord or Landlord’s property or, if the assessed valuation
of the Building or the Property is increased by inclusion therein of a value
attributable to Tenant’s personal property or trade fixtures, and if Landlord,
after written notice to Tenant, pays the taxes based upon any such increase in
the assessed valued of the Building or the Project, then Tenant shall, upon
demand, then Tenant, subject to Tenant’s right to contest the same in good faith
(provided that Tenant has provided evidence reasonably satisfactory to Landlord
that Tenant has established reasonable reserves sufficient to pay any such
taxes, together with any penalties and interest thereon), shall within thirty
(30) days after delivery of written notice by Landlord, repay to Landlord the
taxes so paid by Landlord. The foregoing notwithstanding, Landlord shall pay no
such taxes on Tenant’s personal property or trade fixtures without first giving
Tenant thirty (30) days’ prior notice.

11


--------------------------------------------------------------------------------


13.3.        If any improvements in or alterations to the Premises, whether
owned by Landlord or Tenant and whether or not affixed to the real property so
as to become a part thereof, are assessed for real property tax purposes at a
valuation higher than the valuation at which improvements conforming to
Landlord’s building standards (the “Building Standard”) in other spaces in the
Building are assessed, then the real property taxes and assessments levied
against Landlord or the Building by reason of such excess assessed valuation
shall be deemed to be taxes levied against personal property of Tenant and shall
be governed by the provisions of Section 13.2 above. Any such excess assessed
valuation due to improvements in or alterations to space in the Building leased
by other tenants of Landlord shall not be included in the Operating Expenses
defined in Section 7, but shall be treated, as to such other tenants, as
provided in this Section 13.3. If the records of the County Assessor are
available and sufficiently detailed to serve as a basis for determining whether
said Tenant improvements or alterations are assessed at a higher valuation than
the Building Standard, then such records shall be binding on both Landlord and
Tenant.

14.           Condition of Premises. Tenant acknowledges that neither Landlord
nor any agent of Landlord has made any representation or warranty with respect
to the condition of the Premises, the Building or the Project, or with respect
to the suitability of the Premises, the Building or the Project for the conduct
of Tenant’s business. Tenant’s taking of possession of the Premises shall,
except as otherwise agreed to in writing by Landlord and Tenant, and subject to
Tenant’s rights under the Work Letter, conclusively establish that the Premises,
the Building and the Project were at such time in good, sanitary and
satisfactory condition and repair.

15.           Common Areas and Parking Facilities.

15.1.        Tenant shall have the non-exclusive right, in common with others,
to use the Common Areas, subject to the rules and regulations adopted by
Landlord and attached hereto as Exhibit D, together with such other reasonable
and nondiscriminatory rules and regulations as are hereafter promulgated by
Landlord in its sole and absolute discretion (the “Rules and Regulations”).
Tenant shall faithfully observe and comply with the Rules and Regulations.
Landlord shall not be responsible to Tenant for the violation or non-performance
by any other tenant or any agent, employee or invitee thereof of any of the
Rules and Regulations.

15.2.        Tenant shall have a non-exclusive, revocable license to use parking
facilities serving the Building in common on an unreserved basis with other
tenants of the Building and the Project.

15.3.        Tenant agrees not to unreasonably overburden the parking facilities
and agrees to cooperate with Landlord and other tenants in the use of the
parking facilities. Landlord reserves the right to determine that parking
facilities are becoming overcrowded and to limit use thereof by the Building
tenants. Upon such determination, Landlord may reasonably allocate parking
spaces among Tenant and other tenants of the Building or the Project; provided,
however, that Tenant shall in no event be allocated fewer than seventy-four (74)
full-size parking spaces; provided, further, that, in the event that Landlord
increases the number of parking spaces located at the Project, then Tenant’s
allocation of parking spaces shall increase by Tenant’s Pro Rata Share of such
additional spaces; and provided, further, that, in the event that Tenant rents
additional space in the Building, Tenant’s allocation of parking spaces shall
increase in direct proportion to the subsequent increase in Tenant’s Pro Rata
Share of the Building. Nothing in this Section, however, is intended to create
an affirmative duty on Landlord’s part to monitor parking. If Landlord changes
its policies regarding parking at the Project after the date hereof to allow for
reserved parking, Tenant shall be entitled to Tenant’s Pro Rata or share of all
allocated reserved parking spaces for the Project

15.4.        Landlord reserves the right to modify the Common Areas, including
the right to add or remove exterior and interior landscaping and to subdivide
real property. Tenant acknowledges that Landlord specifically reserves the right
to allow the exclusive use of corridors and restroom facilities located on
specific floors to one or more tenants occupying such floors; provided, however,
that Tenant shall not be deprived of the use of the corridors reasonably
required to serve the Premises or of restroom facilities serving the floor upon
which the Premises are located.

12


--------------------------------------------------------------------------------


16.           Utilities and Services.

16.1.        Landlord shall, at its sole cost and expense, stub to the Premises
all water, gas, heat, electric power, telephone and other utilities to the
Premises that are available at the Building as of the date hereof. If Tenant
shall require utilities not available at the Building as of the date hereof,
Tenant shall pay, from the Tenant Improvement Allowance, without mark-up, an
amount equal to the direct cost to Landlord of bringing such services to the
Building and extending service therefore to the Premises.

16.2.        Subject to Section 16.1, Landlord shall, where not already
installed, provide separate utility meters for (the cost of which shall be paid
for from the Tenant Improvement Allowance), and Tenant shall contract directly
with the providers of and pay directly for, all water (including the cost to
service, repair and replace equipment for providing reverse osmosis, de-ionized
and other treated water), gas, heat, light, power, telephone and other utilities
supplied to the Premises, together with any fees, surcharges and taxes thereon.

16.3.        Landlord shall not be liable for, nor shall any eviction of Tenant
result from the failure to furnish any such utility or service, whether or not
such failure is caused by accident; breakage; repair; strike, lockout or other
labor disturbance or labor dispute of any character; governmental regulation,
moratorium or other governmental action; or Landlord’s inability, despite the
exercise of reasonable diligence or by any other cause to furnish any such
utility or service, except if any of the foregoing is due to the gross
negligence or willful misconduct of Landlord (collectively, “Force Majeure”). In
the event of such failure due to Force Majeure, and except as to Landlord’s
gross negligence or willful misconduct, Tenant shall not be entitled to any
abatement or reduction of Rent, nor shall Tenant be relieved from the operation
of any covenant or agreement of this Lease.

16.4.        Tenant shall pay for, prior to delinquency of payment therefor, any
utilities and services that may be furnished to the Premises during or, if
Tenant occupies the Premises after the expiration or earlier termination of the
Term, after the Term.

16.5.        [Intentionally omitted]

16.6.        If Tenant shall require utilities or services in excess of those
usually furnished or supplied for tenants in similar spaces in the Building by
reason of Tenant’s equipment or extended hours of business operations, then
Tenant shall first procure Landlord’s consent for the use thereof, which consent
Landlord may condition upon the availability of such excess utilities or
services and Tenant’s agreement to increase such availability at Tenant’s cost,
and Tenant shall pay as Additional Rent without mark-up, an amount equal to the
cost of providing such excess utilities and services.

16.7.        Utilities and services to the Premises shall be paid by Tenant
directly to the supplier of such utility or service.

16.8.        Landlord shall provide water in Common Areas for drinking and
lavatory purposes only; provided, however, that if after the construction of
Tenant Improvements, Landlord reasonably determines that Tenant requires, uses
or consumes water for any purpose other than ordinary drinking and lavatory
purposes, Landlord may install a water meter and thereby measure Tenant’s water
consumption for all purposes. Landlord shall be responsible for maintaining such
meter, and Tenant shall reimburse Landlord for such costs as Additional Rent.
Tenant agrees to pay for water consumed, as shown on said meter, as and when
bills are rendered. If Tenant fails to timely make such payments, Landlord may
pay such charges and collect the same from Tenant. Any such costs or expenses
incurred, or payments made by Landlord for any of the reasons or purposes
hereinabove stated, shall be deemed to be Additional Rent payment by Tenant and
collectible by Landlord as such.

16.9.        Landlord reserves the right to stop service of the elevator,
plumbing, ventilation, air conditioning and electric systems, when Landlord
deems necessary or desirable, due to accident or emergency or the need to make
repairs, alterations or improvements, until such repairs, alterations or
improvements shall have been completed, and Landlord shall further have no
responsibility or liability for failure to supply elevator facilities, plumbing,
ventilation, air conditioning or electric service when prevented from doing so
by Force Majeure or a failure by a

 

13


--------------------------------------------------------------------------------


 

third party to deliver gas, oil or another suitable fuel supply, or Landlord’s
inability by exercise of reasonable diligence to obtain gas, oil or another
suitable fuel. Without limiting the foregoing, it is expressly understood and
agreed that any covenants on Landlord’s part to furnish any service pursuant to
any of the terms, covenants, conditions, provisions or agreements of this Lease,
or to perform any act or thing for the benefit of Tenant, shall not be deemed
breached if Landlord is unable to finish or perform the same by virtue of Force
Majeure. Landlord shall furnish to Tenant notice of any utility or other planned
service interruption or curtailments of which Landlord is aware that might
reasonably be expected to impair Tenant’s use of the Premises.

17.           Alterations.

17.1.        Tenant shall make no alterations, additions or improvements in or
to the Premises without Landlord’s prior written approval, which approval
Landlord shall not unreasonably withhold, delay or condition; provided, however,
that, subject to the remaining provisions of this Section, in the event any
proposed alteration, addition or improvement affects (a) any structural portions
of the Building, including exterior walls, roof, foundation or core of the
Building, (b) the exterior of the Building or (c) any Building systems,
including elevator, plumbing, air conditioning, heating, electrical, security,
life safety and power, then Landlord may withhold its approval with respect
thereto in its sole and absolute discretion. Tenant shall, in making any such
alterations, additions or improvements, use only those architects, contractors,
suppliers and mechanics of which Landlord has given prior written approval,
which approval shall not unreasonably be withheld, delayed or conditioned; and
provided, further, that, the foregoing limitations notwithstanding, Tenant shall
have the right to (x) make interior non-structural alterations to the Premises
at a cost no greater than Fifty Thousand Dollars ($50,000) per project without
Landlord’s consent and (y) make structural and Building system changes of the
kind and type identified in clauses (a), (b) and (c), above, with Landlord’s
prior written consent, which consent Landlord shall not unreasonably withhold,
delay or condition. In seeking Landlord’s approval (except in the case of clause
(x) herein), Tenant shall provide Landlord, at least fourteen (14) days in
advance of any proposed construction, with plans, specifications, bid proposals,
work contracts, requests for laydown areas and such other information concerning
the nature and cost of the alterations as Landlord may reasonably request.
Tenant shall provide electronic CADD files and as-built drawings reflecting any
structural alterations completed by Tenant within sixty (60) days of such
completion. Landlord shall indicate, upon approval of any alterations, which
improvements (i) Tenant shall be required to remove and (ii) Landlord may
require Tenant to remove upon the expiration or termination of this Lease. For
those improvements under clause (ii) above, Landlord shall notify Tenant not
less than thirty (30) days (or as soon as reasonably practicable in the event
this Lease is terminated due to a default by Tenant) prior to the expiration or
earlier termination of this Lease which improvements Tenant shall be required to
remove.

17.2.        Tenant shall not construct or permit to be constructed partitions
or other obstructions that might interfere with free access to mechanical
installation or service facilities of the Building, or interfere with the moving
of Landlord’s equipment to or from the enclosures containing such installations
or facilities.

17.3.        Tenant shall accomplish any work performed on the Premises or the
Building in such a manner as to permit any fire sprinkler system and fire water
supply lines to remain fully operable at all times.

17.4.        Any work performed on the Premises or the Building by Tenant or
Tenant’s contractors shall be done at such times and in such manner as Landlord
may from time to time reasonably designate. Tenant covenants and agrees that all
work done by Tenant or Tenant’s contractors shall be performed in full
compliance with Applicable Laws. Tenant shall provide Landlord with “as-built”
plans showing any structural change in the Premises.

17.5.        [Intentionally omitted]

17.6.        All improvements, decorations, fixtures and additions attached to
or built into the Premises so as not to be removable and readily reusable (for
purposes of this Article 17, “Installations”) made by either of the Parties,
including, without limitation, all floor and wall coverings, built-in cabinet
work and paneling, sinks and related plumbing fixtures, exterior venting fume
hoods and walk-in freezers and refrigerators, ductwork, conduits, electrical
panels

14


--------------------------------------------------------------------------------


 

and circuits, shall, unless, prior to such construction or installation (time
being of the essence) Landlord elects otherwise, become the property of Landlord
upon the expiration or earlier termination of the Term, and shall remain upon
and be surrendered with the Premises as a part thereof. Any equipment or
property not constituting Installations (as herein defined) shall be and remain
the property of Tenant.

17.7.        Tenant shall repair any damage to the Premises caused by Tenant’s
removal of any property from the Premises. During any such restoration period,
Tenant shall pay Rent to Landlord as provided herein as if said space were
otherwise occupied by Tenant.

17.8.        If Tenant shall fail to remove any of its effects from the Premises
prior to termination of this Lease, then Landlord may, at its option, remove the
same in any manner that Landlord shall choose and store said effects without
liability to Tenant for loss thereof or damage thereto, and Tenant shall pay
Landlord, upon demand, any costs and expenses incurred due to such removal and
storage or Landlord may, at its sole option and without notice to Tenant, sell
such property or any portion thereof at private sale and without legal process
for such price as Landlord may obtain and apply the proceeds of such sale
against any (a) amounts due by Tenant to Landlord under this Lease and (b) any
expenses incident to the removal, storage and sale of said personal property. If
Tenant obtains financing with a third party lender for any equipment from time
to time located within the Premises, Landlord shall agree in writing to waive
its rights and subordinate any liens it may have on such equipment to Tenant’s
lender, with such waiver and subordination in the form attached as Exhibit I
hereto.

17.9.        Notwithstanding any other provision of this Section 17 to the
contrary, in no event shall Tenant remove any improvement from the Premises as
to which Landlord contributed payment, including, without limitation, the Tenant
Improvements made pursuant to the Work Letter, without Landlord’s prior written
consent, which consent Landlord may withhold in its sole and absolute
discretion.

17.10.      Tenant shall pay to Landlord an amount equal to ten percent (10%) of
the cost to Tenant of all changes installed by Tenant or its contractors or
agents (other than changes performed by Tenant pursuant to the Work Letter)
costing more than fifty thousand dollars ($50,000) but less than Two Hundred
Fifty Thousand Dollars ($250,000), to cover Landlord’s overhead and expenses for
plan review, coordination, scheduling and supervision thereof; for projects in
excess of Two Hundred Fifty Thousand Dollars ($250,000), the said cost payable
to Landlord shall be reduced to five percent (5%) of the cost to Tenant in
excess of two hundred fifty thousand dollars ($250,000) to install such changes.
For purposes of payment of such sum, Tenant shall submit to Landlord copies of
all bills, invoices and statements covering the costs of such charges,
accompanied by payment to Landlord of the fee set forth in this Section. Tenant
shall reimburse Landlord for any extra expenses incurred by Landlord by reason
of faulty work done by Tenant or its contractors.

18.           Repairs and Maintenance.

18.1.        Landlord shall repair and maintain the structural and exterior
portions and Common Areas of the Building and the Project including, without
limitation, roofing and covering materials, foundations, exterior walls,
plumbing, fire sprinkler systems (if any), heating, ventilating, air
conditioning, elevators, and electrical systems installed or furnished by
Landlord. Any costs related to the repair or maintenance activities specified in
this Section 18.1 shall be included as a part of Operating Expenses, unless such
repairs or maintenance is required in whole or in part because of any act,
neglect, fault or omissions of Tenant, its agents, servants, employees or
invitees, in which case Tenant shall pay to Landlord the cost of such repairs
and maintenance, or unless expressly excluded under Article 4 hereof.

18.2.        Except for services of Landlord, if any, required by Section 18.1.
Tenant shall at Tenant’s sole cost and expense keep the interior portions of the
Premises and every part thereof in good condition and repair, damage thereto
from ordinary wear and tear excepted. Tenant shall, upon the expiration or
sooner termination of the Term, surrender the Premises to Landlord in as good of
a condition as when received, ordinary wear and tear, damage by fire or
casualty, and the responsibilities of Landlord excepted. Landlord shall have no
obligation to alter, remodel, improve, decorate or paint the Premises or any
part thereof, other than pursuant to the terms and provisions of the Work
Letter.

15


--------------------------------------------------------------------------------


 

18.3.        Landlord shall not be liable for any failure to make any repairs or
to perform any maintenance that is an obligation of Landlord unless such failure
shall persist for an unreasonable time after Tenant provides Landlord with
written notice of the need of such repairs or maintenance. Tenant waives its
rights under Applicable Laws now or hereafter in effect to make repairs at
Landlord’s expense.

18.4.        Repairs under this Section 18 that are obligations of Landlord are
subject to allocation among Tenant and other tenants as Operating Expenses,
except as otherwise provided in this Section 18, or unless expressly excluded
under Article 4 hereof.

18.5.        This Section 18 relates to repairs and maintenance arising in the
ordinary course of operation of the Building and the Project and any related
facilities. In the event of fire, earthquake, flood, vandalism, war or similar
cause of damage or destruction, Section 22 shall apply in lieu of this Section
18.

18.6         Landlord shall cause its contractors to warrant to Tenant that all
materials and equipment furnished will be first quality and new, and that
Landlord’s Work will conform with the requirements of the construction contract
documents. The contractor shall timely pay for and correct all defects for a
period of at least one (1) year from such contractor’s completion of its work.

18.7.        Any of Landlord’s Work not conforming to the requirements of this
Section 18, including substitutions not properly approved and authorized, may be
considered defective. Landlord may elect to exclude from its contractor’s
warranty any remedy for damage or defect caused by abuse, modifications not
executed by the contractor, improper or insufficient maintenance, improper
operation or normal wear and tear and normal usage.

18.8         Landlord shall cause its contractors to transfer and assign to
Tenant upon Substantial Completion all certifications, warranties, test reports,
surveys, as-built plans and drawings and any other documents reasonably required
by Tenant related to the design or construction of the completed Landlord’s
Work. Notwithstanding Tenant’s rights to enforce such warranties after they are
assigned to Tenant, Landlord shall maintain the right to enforce any warranties
related to Landlord’s Work. Landlord shall cause its contractors to collect and
provide to Tenant no less than three (3) sets of all written warranties,
protocols for or from commissioning and equipment manuals and instructions and
assign them over to Tenant. All warranties collected by Landlord’s contractors
shall be enforceable both by Tenant and by Landlord.

18.9         With the assistance of Landlord’s maintenance personnel, Landlord’s
contractors shall ensure the readiness of utilities and Building systems serving
the Premises, provide all work necessary for the initial start-up and testing of
such utilities and Building systems, and provide Tenant’s employees with
training in the use of such utilities and Building systems.

19.

Liens

 

19.1         Subject to the immediately succeeding sentence, Tenant shall keep
the Premises, the Building and the Project free from any liens arising out of
work performed, materials furnished or obligations incurred by Tenant. Tenant
further covenants and agrees that any mechanic’s lien filed against the
Premises, the Building or the Project for work claimed to have been done for, or
materials claimed to have been furnished to, Tenant shall be discharged or
bonded within thirty (30) days after the filing thereof, at Tenant’s sole cost
and expense.

19.2.        Should Tenant fail to discharge or bond against any lien of the
nature described in Section 19.1, Landlord may, at Landlord’s election, pay such
claim or post a bond or otherwise provide security to eliminate the lien as a
claim against title, and Tenant shall within thirty (30) days reimburse Landlord
for the costs thereof as Additional Rent.

19.3.        In the event that Tenant leases or finances the acquisition of
office equipment, furnishings or other personal property of a removable nature
utilized by Tenant in the operation of Tenant’s business, Tenant agrees that any
Uniform Commercial Code financing statement executed by Tenant shall, upon its
face or by exhibit thereto, indicate that such financing statement is applicable
only to removable personal property of Tenant located within the

16


--------------------------------------------------------------------------------


 

Premises. In no event shall the address of the Building be furnished on a
financing statement without qualifying language as to applicability of the lien
only to removable personal property located in an identified suite leased by
Tenant. Should any holder of a financing statement executed by Tenant record or
place of record a financing statement that appears to constitute a lien against
any interest of Landlord or against equipment that may be located other than
within an identified suite leased by Tenant, Tenant shall, within thirty (30)
days after filing such financing statement, cause (a) a copy of the lender
security agreement or other documents to which the financing statement pertains
to be furnished to Landlord to facilitate Landlord’s ability to demonstrate that
the lien of such financing statement is not applicable to Landlord’s interest
and (b) Tenant’s lender to amend such financing statement and any other
documents of record to clarify that any liens imposed thereby are not applicable
to any interest of Landlord in the Premises, the Building or the Project.

20.

Indemnification and Exculpation.

 

20.1.        Indemnification.

(a)           Tenant agrees to indemnify, defend and save Landlord harmless from
and against any and all demands, claims, liabilities, losses, costs, expenses,
actions, causes of action, damages or judgments, and all reasonable expenses
(including, without limitation, reasonable attorneys’ fees, charges and
disbursements) incurred in investigating or resisting the same (collectively,
“Claims”) arising from (a) injury or death to any person or injury to any
property occurring within or about the Premises, the Building or the Property to
the extent resulting from Tenant’s or Tenant’s employees’, agents’ or guests’
use or occupancy of the Premises or a breach or default by Tenant in the
performance of any of its obligations hereunder, except to the extent resulting
from the willful misconduct or gross negligence of Landlord or its employees,
agents or guests and (b) failure by Tenant to provide timely notice to Landlord
as required by the terms of this Lease.

(b)           Landlord agrees to indemnify, defend and save Tenant harmless from
and against any and all Claims arising from injury or death to any person or
injury to any property occurring within or about the Common Areas to the extent
resulting from Landlord’s or Landlord’s employees’, agents’ or guests’ use
thereof or a breach or default by Landlord in the performance of any of its
obligations hereunder, except to the extent resulting from Tenant’s or its
employees’, agents’ or guests’ willful misconduct or gross negligence.

20.2.        Notwithstanding any provision of Section 20.1 to the contrary,
Landlord shall not be liable to Tenant for, and Tenant assumes all risk of,
damage to personal property or scientific research, including, without
limitation, loss of records kept by Tenant within the Premises and damage or
losses caused by fire, electrical malfunction, gas explosion or water damage of
any type (including, without limitation, broken water lines, malfunctioning fire
sprinkler systems, roof leaks or stoppages of lines), unless any such loss is
due to Landlord’s gross negligence or willful disregard of written notice by
Tenant of need for a repair that Landlord is responsible to make for an
unreasonable period of time. Tenant further waives any claim for injury to
Tenant’s business or loss of income relating to any such damage or destruction
of personal property as described in this Section 20.2.

20.3.        Landlord shall not be liable for any damages arising from any act,
omission or neglect of any other tenant in the Building or the Project, or of
any other third party.

20.4.        Tenant acknowledges that security devices and services, if any,
while intended to deter crime, may not in given instances prevent theft or other
criminal acts. Landlord shall not be liable for injuries or losses caused by
criminal acts of third parties, and Tenant assumes the risk that any security
device or service may malfunction or otherwise be circumvented by a criminal. If
Tenant desires protection against such criminal acts, then Tenant shall, at
Tenant’s sole cost and expense, obtain appropriate insurance coverage.

20.5.        The provisions of this Section 20 shall survive the expiration or
earlier termination of this Lease.

17


--------------------------------------------------------------------------------


 

21            Insurance: Waiver of Subrogation.

21.1.        Landlord shall maintain insurance for the Building and the Project
in amounts equal to full replacement cost (exclusive of the costs of excavation,
foundations and footings, and without reference to depreciation taken by
Landlord upon its books or tax returns) or such lesser coverage as Landlord may
elect, provided that such coverage shall not be less than ninety percent (90%)
of such full replacement cost or the amount of such insurance Landlord’s lender,
mortgagee or beneficiary (each, a “Lender”), if any, requires Landlord to
maintain, providing protection against any peril generally included within the
classification “Fire and Extended Coverage,” together with insurance against
sprinkler damage (if applicable), vandalism, malicious mischief, flood and
earthquake. Landlord, subject to availability thereof shall further insure, if
Landlord deems it appropriate, coverage against environmental hazard, loss or
failure of building equipment, rental loss during the period of repairs or
rebuilding, workmen’s compensation insurance and fidelity bonds for employees
employed to perform services. Notwithstanding the foregoing, Landlord shall
provide insurance for any improvements installed by Tenant that are affixed to
the Building. Any costs incurred by Landlord pursuant to this Section 21.1 shall
constitute a portion of Operating Expenses.

21.2.        In addition, Landlord shall carry public liability insurance with a
single limit of not less than Two Million Dollars ($2,000,000) for death or
bodily injury, or property damage with respect to the Project. Any costs
incurred by Landlord pursuant to this Section 21.2 shall constitute a portion of
Operating Expenses.

21.3.        Tenant shall, at its own cost and expense, procure and maintain in
effect, beginning on the Term Commencement Date or the date of occupancy,
whichever occurs first, and continuing throughout the Term (and occupancy by
Tenant, if any, after termination of this Lease) comprehensive public liability
insurance with limits of not less than Two Million Dollars ($2,000,000) per
occurrence for death or bodily injury and not less than One Million Dollars
($1,000,000) for property damage with respect to the Premises.

21.4.        The insurance required to be purchased and maintained by Tenant
pursuant to this Lease shall name Landlord, BioMed Realty, L.P., BioMed Realty
Trust, Inc., and those mortgagees as to which Tenant shall have current, written
notice (“Landlord Parties”) as additional insureds. Said insurance shall be with
companies having a rating of not less than policyholder rating of A and
financial category rating of at least Class xii in “Best’s Insurance Guide.”
Tenant shall obtain for Landlord from the insurance companies or cause the
insurance companies to furnish certificates of coverage to Landlord. No such
policy shall be cancelable or subject to reduction of coverage or other material
modification or cancellation except alter ten (10) days’ prior written notice to
Landlord from the insurer. Tenant’s policy may be a “blanket policy” that
specifically provides that the amount of insurance shall not be prejudiced by
other losses covered by the policy. Tenant shall, at least ten (10) days prior
to the expiration of such policies, furnish Landlord with renewals or binders or
a properly executed certificate of insurance confirming continuation of
coverage. Tenant agrees that if Tenant does not take out and maintain such
insurance, and if such failure shall continue unremedied for more than five (5)
business days alter written notice, Landlord may (but shall not be required to)
procure said insurance on Tenant’s behalf and at its cost to be paid by Tenant
as Additional Rent. Deductibles for insurance provided pursuant to this Section
21 shall not exceed Twenty-Five Thousand Dollars ($25,000).

21.5.        Tenant assumes the risk of damage to any fixtures, goods,
inventory, merchandise, equipment and leasehold improvements, and Landlord shall
not be liable for injury to Tenant’s business or any loss of income therefrom,
relative to such damage, all as more particularly set forth within this Lease.
Tenant shall, at Tenant’s sole cost and expense, carry such insurance as Tenant
desires for Tenant’s protection with respect to personal property of Tenant or
business interruption.

21.6.        In each instance where insurance is to name Landlord Parties as
additional insureds, Tenant shall, upon Landlord’s written request, also
designate and furnish certificates evidencing such Landlord Parties as
additional insureds to (a) any Lender of Landlord holding a security interest in
the Building or the Project, (b) the landlord under any lease whereunder
Landlord is a tenant of the real property upon which the Building is located if
the interest of

18


--------------------------------------------------------------------------------


 

Landlord is or shall become that of a tenant under a ground lease rather than
that of a fee owner, and (c) any management company retained by Landlord to
manage the Project.

21.7.        Landlord and Tenant each hereby waive any and all rights of
recovery against the other or against the officers, directors, employees, agents
and representatives of the other on account of loss or damage occasioned by such
waiving party or its property or the property of others under such waiving
party’s control, in each case to the extent that such loss or damage is insured
against under any fire and extended coverage insurance policy that either
Landlord or Tenant may have in force at the time of such loss or damage or that
would have been insured had either Landlord or Tenant had in place the coverages
required by each pursuant to this Lease. Such waivers shall continue so long as
their respective insurers so permit. Any termination of such a waiver shall be
by written notice to the other party, containing a description of the
circumstances hereinafter set forth in this Section 21.7. Landlord and Tenant,
upon obtaining the policies of insurance required or permitted under this Lease,
shall give notice to the insurance carrier or carriers that the foregoing mutual
waiver of subrogation is contained in this Lease. If such policies shall not be
obtainable with such waiver or shall be so obtainable only at a premium over
that chargeable without such waiver, then the party seeking such policy shall
notify the other of such conditions, and the party so notified shall have ten
(10) days thereafter to either (a) procure such insurance with companies
reasonably satisfactory to the other party or (b) agree to pay such additional
premium (in Tenant’s case, in the proportion that the area of the Premises bears
to the insured area). if the parties do not accomplish either (a) or (b), then
this Section 21.7 shall have no effect during such time as such policies shall
not be obtainable or the party in whose favor a waiver of subrogation is desired
refuses to pay the additional premium. If such policies shall at any time be
unobtainable, but shall be subsequently obtainable, then neither party shall be
subsequently liable for a failure to obtain such insurance until a reasonable
time after notification thereof by the other party. If the release of either
Landlord or Tenant, as set forth in the first sentence of this Section 21.7,
shall contravene Applicable Laws, then the liability of the party in question
shall be deemed not released but shall be secondary to the other party’s
insurer.

21.8.        Landlord may require insurance policy limits required under this
Lease to be raised or to require Tenant to acquire additional types of coverages
to conform with requirements of Landlord’s Lender or to conform coverages and
limits to those then being required of new tenants within the Project but no
more frequently than once every three (3) years, and only if and to the extent
that Landlord similarly increases the limits of insurance it carries; provided,
however, that there shall be no limitation on Landlord’s ability to require
additional types of coverages or increase insurance policy limits to the
then-customary types or levels for comparable buildings in the same geographic
area.

22.           Damage or Destruction.

22.1         In the event of a partial destruction of the Building or the
Project by fire or other perils covered by extended coverage insurance not
exceeding twenty-five percent (25%) of the full insurable value thereof; and
provided that (a) the damage thereto is such that the Building or the Project
may be repaired, reconstructed or restored within a period of six (6) months
from the date of the happening of such casualty and (b) Landlord shall receive
insurance proceeds sufficient to cover the cost of such repairs (except for any
deductible amount provided by Landlord’s policy, which deductible amount, if
paid by Landlord, and subject to the limitation set forth in Section 21.4 above,
shall constitute an Operating Expense), Landlord shall commence and proceed
diligently with the work of repair, reconstruction and restoration of the
Building or the Project, as applicable, and this Lease shall continue in full
force and effect.

22.2.        In the event of any damage to or destruction of the Building or the
Project other than as described in Section 22.1, Landlord may elect to repair,
reconstruct and restore the Building or the Project, as applicable, in which
case this Lease shall continue in full force and effect. If Landlord elects not
to repair the Building or the Project, as applicable, then this Lease shall
terminate as of the date of such damage or destruction.

22.3.        Landlord shall give written notice to Tenant of its election not to
repair, reconstruct or restore the Building or the Project, as applicable,
within sixty (60) days following the date of damage or destruction.

19


--------------------------------------------------------------------------------


 

22.4.        Upon any termination of this Lease under any of the provisions of
this Section 22 the parties shall be released thereby without further obligation
to the other from the date possession of the Premises is surrendered to the
Landlord, except with regard to (a) items occurring prior to the damage or
destruction and (b) provisions of this Lease that by their express terms,
survive the expiration or earlier termination hereof.

22.5.        In the event of repair, reconstruction and restoration as provided
in this Section 22, all Rent to be paid by Tenant under this Lease shall be
abated proportionately based on the extent to which Tenant’s use of the Premises
is impaired during the period of such repair, reconstruction or restoration,
unless Landlord provides Tenant with comparable space during the period of
repair that in Tenant’s reasonable opinion, is suitable for the temporary
conduct of Tenant’s business.

22.6.        Notwithstanding anything to the contrary contained in this Section
22, should Landlord be delayed or prevented from completing the repair,
reconstruction or restoration of the damage or destruction to the Premises after
the occurrence of such damage or destruction by Force Majeure, then the time for
Landlord to commence or complete repairs shall be extended on a day-for-day
basis; provided, however, that Tenant shall be released from any obligations
under this Lease (except with regard to those provisions that, by their express
terms, survive the expiration or earlier termination hereof) if, on the date
that is eight (8) months after the date of damage or destruction, the repair,
reconstruction or restoration required to be performed by Landlord (or which
Landlord has elected to perform, whether or not required) to cause the Premises
to be Substantially Completed if not then Substantially Completed.

22.7.        If Landlord is obligated to or elects to repair, reconstruct or
restore as herein provided, then Landlord shall be obligated to make such
repair, reconstruction or restoration only with regard to those portions of the
Premises, the Building or the Project that were originally provided at
Landlord’s expense. The repair, reconstruction or restoration of improvements
not originally provided by Landlord or at Landlord’s expense shall be the
obligation of Tenant. In the event Tenant has elected to upgrade certain
improvements from the Building Standard, Landlord shall, upon the need for
replacement due to an insured loss, provide only the Building Standard, unless
Tenant again elects to upgrade such improvements and pay any incremental costs
related thereto, except to the extent that excess insurance proceeds, if
received, are adequate to provide such upgrades, in addition to providing for
basic repair, reconstruction and restoration of the Premises, the Building and
the Project.

22.8.        Notwithstanding anything to the contrary contained in this Section
22, Landlord shall not have any obligation whatsoever to repair, reconstruct or
restore the Premises if the damage resulting from any casualty covered under
this Section 22 occurs during the last six (6) months of the Term or any
extension hereof, or to the extent that insurance proceeds are not available
therefore; provided that Landlord notifies Tenant of its decision as to whether
Landlord intends to repair, reconstruct or restore the Premises within thirty
(30) days of such casualty.

22.9.        In the event that Landlord mortgages or otherwise encumbers the
Project, Landlord shall use commercially reasonable efforts to obtain a
commitment from its lender that in the event of a casualty under this Section
22, such lender shall apply any insurance proceeds related to such casualty
event to support Landlord’s obligations under this Section 22; provided,
however, that any such commitment by such lender shall be (a) waived if Tenant
is in default under this Lease after the expiration of any applicable cure
periods or Tenant has elected to terminate this Lease and (b) inapplicable if
such casualty event occurs within the final two (2) years of the then-current
Lease term.

23.           Eminent Domain.

23.1.        In the event the whole of the Premises, or such part thereof or of
the Project as shall substantially interfere with the Tenant’s use and occupancy
thereof, shall be taken for any public or quasi-public purpose by any lawful
power or authority by exercise of the right of appropriation, condemnation or
eminent domain, or sold to prevent such taking, Tenant may terminate this Lease
effective as of the date possession is required to be surrendered to said
authority.

20


--------------------------------------------------------------------------------


 

23.2.        In the event of a partial taking of the Building or the Project, or
of drives, walkways or parking areas serving the Building or the Project for any
public or quasi-public purpose by any lawful power or authority by exercise of
right of appropriation, condemnation, or eminent domain, or sold to prevent such
taking, then, in the event that such taking shall materially impair the use of
the Building for its intended purpose, without regard to whether any portion of
the Premises occupied by Tenant was so taken, Landlord may elect to terminate
this Lease as of such taking if such taking is, in Landlord’s sole opinion, of a
material nature such as to make it uneconomical to continue use of the
unappropriated portion for purposes of renting office or laboratory space.

23.3.        Tenant shall be entitled to any award that is specifically awarded
as compensation for (a) the taking of Tenant’s personal property that was
installed at Tenant’s expense and (b) the costs of Tenant moving to a new
location. Except as set forth in the previous sentence, any award for such
taking shall be the property of Landlord.

23.4.        If, upon any taking of the nature described in this Section 23,
this Lease continues in effect, then Landlord shall promptly proceed to restore
the Premises, the Building and the Project, as applicable, to substantially
their same condition prior to such partial taking. To the extent such
restoration is feasible, as determined by Landlord in its reasonable opinion,
the Rent shall be decreased by a number, the numerator of which is the rental
value of the Premises prior to such taking, and the denominator of which is the
value of the Premises after such taking.

24.           Defaults and Remedies.

24.1.        Late payment by Tenant to Landlord of Rent and other sums due shall
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which shall be extremely difficult and impracticable to ascertain. Such costs
include, but are not limited to, processing and accounting charges and late
charges that may be imposed on Landlord by the terms of any mortgage or trust
deed covering the Premises. Therefore, if any installment of Rent due from
Tenant is not received by Landlord within five (5) days after the date such
payment is due, Tenant shall pay to Landlord an additional sum of five percent
(5%) of the overdue Rent as a late charge. The parties agree that this late
charge represents a fair and reasonable estimate of the costs that Landlord
shall incur by reason of late payment by Tenant. In addition to the late charge,
Rent not paid when due shall bear interest from the fifth (5th) day alter the
date due until paid at the lesser of (a) twelve percent (12%) per annum or (b)
the maximum rate permitted by Applicable Laws. Tenant shall not be responsible
for payments of any late charges or interest under this Section 24.1 unless
Landlord has notified Tenant in writing that Landlord has not received timely
payment of Rent and specifying the type and amount of payments past due, and
Tenant fails to pay such Rent within three (3) days of receipt of such notice;
provided that Landlord shall not be required to send more than two (2) such
notices in any twelve (12) month period; and provided, further, that if Landlord
does not receive Rent from Tenant within three (3) days after Tenant’s receipt
of such written notice, Tenant shall be liable for both any late charges and
interest accrued from the date such Rent was originally past due.

24.2.        No payment by Tenant or receipt by Landlord of a lesser amount than
the Rent payment herein stipulated shall be deemed to be other than on account
of the Rent nor shall any endorsement or statement on any check or any letter
accompanying any cheek or payment as Rent be deemed an accord and satisfaction,
and Landlord may accept such check or payment without prejudice to Landlord’s
right to recover the balance of such Rent or pursue any other remedy provided in
this Lease or in equity or at law. If a dispute shall arise as to any amount or
sum of money to be paid by Tenant to Landlord hereunder, Tenant shall have the
right to make payment “under protest,” such payment shall not be regarded as a
voluntary payment, and there shall survive the right on the part of Tenant to
institute suit for recovery of the payment paid under protest.

24.3.        If Tenant fails to pay any sum of money (other than Basic Annual
Rent or Rental Adjustments) required to be paid by it hereunder, or shall fail
to perform any other act on its part to be performed hereunder, Landlord may,
after the expiration of any applicable notice and cure periods under this Lease,
and without waiving or releasing Tenant from any obligations of Tenant, but
shall not be obligated to, make such payment or perform such act. Tenant shall
pay to Landlord as Additional Rent all sums so paid or incurred by Landlord,
together with interest

21


--------------------------------------------------------------------------------


 

thereon, from the date such sums were paid or incurred, at the annual rate equal
to twelve percent (12%) per annum or highest rate permitted by Applicable Laws,
whichever is less.

24.4.        The occurrence of any one or more of the following events shall
constitute a “Default” hereunder by Tenant:

(a)           Any abandonment or vacation of the Premises by Tenant that has a
material adverse effect on the physical condition of the Premises;

(b)           The failure by Tenant to make any payment of Rent, as and when
due, where such failure shall continue for a period of three (3) days after
written notice thereof from Landlord to Tenant that such payment is past due;

(c)           The failure by Tenant to observe or perform any obligation or
covenant contained herein (other than as described in Subsections 24.4(a),
24.4(b) or 24.4(h)) to be performed by Tenant, where such failure shall continue
for a period of thirty (30) days after written notice thereof from Landlord to
Tenant, provided that, if the nature of Tenant’s default is such that it
reasonably requires more than thirty (30) days to cure, Tenant shall not be
deemed to be in default if Tenant shall commence such cure within said thirty
(30) day period and thereafter diligently prosecute the same to completion; and
provided, further, that such cure is completed no later than ninety (90) days
from the date of Tenant’s receipt of written notice from Landlord;

(d)           Tenant makes an assignment for the benefit of creditors;

(e)           A receiver, trustee or custodian is appointed to or does take
title, possession or control of all or substantially all of Tenant’s assets;

(f)            Tenant files a voluntary petition under the United States
Bankruptcy Code or any successor statute (the “Code”) or an order for relief is
entered against Tenant pursuant to a voluntary or involuntary proceeding
commenced under any chapter of the Code;

(g)           Any involuntary petition if filed against Tenant under any chapter
of the Code and is not dismissed within one hundred twenty (120) days; or

(h)           The failure by Tenant more than two (2) times in any twelve (12)
month period to provide timely notice to Landlord as required by this Lease;
provided that any failure by Tenant to provide such timely notice shall not
excuse Tenant from its obligations under this Lease;

(i)            Tenant’s interest in this Lease is attached, executed upon or
otherwise judicially seized and such action is not released within one hundred
twenty (120) days of the action.

Notices given under this Section 24.4 shall specify the alleged default and
shall demand that Tenant perform the provisions of this Lease or pay the Rent
that is in arrears, as the case may be, within the applicable period of time, or
quit the Premises. No such notice shall be deemed forfeiture or a termination of
this Lease unless Landlord elects otherwise in such notice.

24.5.        In the event of a Default by Tenant, and at any time thereafter,
with or without notice or demand and without limiting Landlord in the exercise
of any right or remedy that Landlord may have, Landlord shall be entitled to
terminate Tenant’s right to possession of the Premises by any lawful means, in
which case this Lease shall terminate and Tenant shall immediately surrender
possession of the Premises to Landlord. In such event, Landlord shall have the
immediate right to re-enter and remove all persons and property, and such
property may be removed and stored in a public warehouse or elsewhere at the
cost and for the account of Tenant, all without service of notice or resort to
legal process and without being deemed guilty of trespass or becoming liable for
any loss or damage that my be occasioned thereby. In the event that Landlord
shall elect to so terminate this Lease, than Landlord shall be entitled to
recover from Tenant all damages incurred by Landlord by reason of Tenant’s
default, including, without limitation:

22


--------------------------------------------------------------------------------


 

(a)           The worth at the time of award of any unpaid Rent that had accrued
and been unpaid at the time of such termination; plus

(b)           The worth at the time of award of the amount by which the unpaid
Rent that would have accrued during the period commencing with termination of
the Lease and ending at the time of award exceeds that portion of the loss of
Landlord’s rental income from the Premises that Tenant reasonably demonstrates
could have been reasonably avoided; plus

(c)           The worth at the time of award of the amount by which the unpaid
Rent for the balance of the Term after the time of award exceeds that portion of
the loss of Landlord’s rental income from the Premises that Tenant reasonably
demonstrates could have been reasonably avoided.

(d)           Any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant’s failure to perform its obligations
under this Lease or that in the ordinary course of things would be likely to
result therefrom, including, without limitation, the cost of restoring the
Premises to the condition required under the terms of this Lease; plus

(e)           At Landlord’s election, such other amounts in addition to or in
lieu of the foregoing as may be permitted from time to time by Applicable Laws.

As used in Subsections 24.5(a) and 24.5(b), “worth at the time of award” shall
be computed by allowing interest at the rate specified in Section 24.1. As used
in Subsection 24.5(c) above, the “worth at the time of the award” shall be
computed by taking the present value of such amount, using the discount rate of
the Federal Reserve Bank of San Francisco at the time of the award plus six (6)
percentage points.

24.6.        If Landlord does not elect to terminate this Lease as provided in
Section 24.5, then Landlord may, from time to time, recover all Rent as it
becomes due under this Lease. At any time thereafter, Landlord may elect to
terminate this Lease and to recover damages to which Landlord is entitled.

24.7.        In the event Landlord elects to terminate this Lease and relet the
Premises, Landlord may execute any new lease in its own name. Tenant hereunder
shall have no right or authority whatsoever to collect any Rent from such
tenant. The proceeds of any such reletting shall be applied as follows:

(a)           First, to the payment of any indebtedness other than Rent due
hereunder from Tenant to Landlord, including, without limitation, storage
charges or brokerage commissions owing from Tenant to Landlord as the result of
such reletting;

(b)           Second, to the payment of the reasonable, documented costs and
expenses of reletting the Premises, including (i) alterations and repairs that
Landlord deems reasonably necessary and advisable and (ii) reasonable attorneys’
fees, charges and disbursements incurred by Landlord in connection with the
retaking of the Premises and such reletting;

(c)           Third, to the payment of Rent and other charges due and unpaid
hereunder; and

(d)           Fourth, to the payment of future Rent and other damages payable by
Tenant under this Lease.

24.8.        All of Landlord’s rights, options and remedies hereunder shall he
construed and held to be nonexclusive and cumulative. Landlord shall have the
right to pursue any one or all of such remedies, or any other remedy or relief
that may be provided by Applicable Laws, whether or not stated in this Lease. No
waiver of any default of Tenant hereunder shall be implied from any acceptance
by Landlord of any Rent or other payments due hereunder or any omission by
Landlord to take any action on account of such default if such default persists
or is repeated, and no express waiver shall affect defaults other than as
specified in said waiver.

24.9.        Landlord’s termination of (a) this Lease or (b) Tenant’s right to
possession of the Premises shall not relieve Tenant of any liability to Landlord
that has previously accrued or that

23


--------------------------------------------------------------------------------


 

shall arise based upon events that occurred prior to the later to occur of (i)
the date of Lease termination or (ii) the date Tenant surrenders possession of
the Premises.

24.10.      To the extent permitted by Applicable Laws, Tenant waives any and
all rights of redemption granted by or under any present or future Applicable
Laws if Tenant is evicted or dispossessed for any cause, or if Landlord obtains
possession of the Premises due to Tenant’s default hereunder or otherwise.

24.11.      Landlord shall not be in default under this Lease unless Landlord
fails to perform obligations required of Landlord within a reasonable time, but
in no event shall such failure to continue for more than thirty (30) days after
written notice from Tenant specifying the nature of Landlord’s failure;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, then Landlord shall not
be in default if Landlord commences performance within such thirty (30) day
period and thereafter diligently prosecutes the same to completion.
Notwithstanding the foregoing provisions of this Subsection 24.11, Landlord
shall be in default if Landlord fails in the performance of any of its
obligations, which failure materially impairs Tenant’s ability to use the
Premises for the normal conduct of its business and such failure continues
fifteen (15) days after receipt of written notice by Landlord from Tenant, or
for such shorter period as may be reasonably required to address an urgent or
emergency circumstance.

24.12.      In the event of any default by Landlord, Tenant shall (but only to
the extent Tenant shall have actual knowledge of such party and a current notice
address) give notice by registered or certified mail to any (a) beneficiary of a
deed of trust or (b) mortgagee under a mortgage covering the Premises, the
Building or the Project and to any landlord of any lease of land upon or within
which the Premises, the Building or the Project is located, and shall offer such
beneficiary, mortgagee or landlord a reasonable opportunity to cure the default;
provided that Landlord shall furnish to Tenant in writing, upon written request
by Tenant, the names and addresses of all such persons who are to receive such
notices.

24.13.      Landlord shall use commercially reasonable efforts to mitigate its
damages in the event of a Default by Tenant under this Lease.

25.           Assignment or Subletting.

25.1.        Except as hereinafter provided, Tenant shall not, either
voluntarily or by operation of Applicable Laws, directly or indirectly sell,
hypothecate, assign, pledge, encumber or otherwise transfer this Lease, or
sublet the Premises or any part hereof (each, a “Transfer”), without Landlord’s
prior written consent, which consent Landlord may not unreasonably withhold,
delay or condition, provided, however, that Tenant may, without the requirement
of Landlord’s consent, assign this Lease in its entirety (but not less than its
entirety) or sublet all or a portion of the Premises to any parent, subsidiary
or affiliate entity, to the purchaser of all or substantially all of Tenant’s
assets or stock, or to the surviving entity following a merger, consolidation or
other business combination of or involving Tenant, upon written notice to
Landlord no later than ten (10) days after such assignment or sublease becomes
effective; and provided, further, that, despite any Transfer of this Lease or
the Premises, Tenant shall not be relieved of its obligations or liability
pursuant to the terms of this Lease. Notwithstanding the foregoing, Landlord
shall have the right to void any such sublease if such sublease jeopardizes or
could reasonably be expected to jeopardize directly or indirectly the status of
Landlord or any of Landlord’s affiliates as a Real Estate Investment Trust under
the Code.

25.2.        In the event Tenant desires to effect a Transfer requiring
Landlord’s consent, then, at least (a) thirty (30) days in the case of subleases
or ten (10) days in the event of assignments, but in any event not more than
ninety (90) days prior to the date when Tenant desires the assignment or
sublease to be effective (the “Assignment Date”), Tenant shall provide written
notice to Landlord (the “Assignment Notice”) any ownership or commercial
relationship between Tenant and the proposed transferee, assignee or sublessee;
and the consideration and all other material terms and conditions of the
proposed Transfer, all in such detail as Landlord shall reasonably require. In
the event that Tenant is constrained by confidentiality requirements from
disclosing any proposed assignment or sublease under this Section 25.1 or
Section 25.2 above, Landlord shall execute a nondisclosure agreement with
respect to such assignment or sublease in a form reasonably acceptable to
Landlord and Tenant If Landlord fails to execute any such

24


--------------------------------------------------------------------------------


 

form, Tenant shall not be obligated to disclose the terms or identities of
parties related to such assignment or sublease prior to its occurrence, but
shall be obligated to do so and to fulfill the other requirements of this
Section 25 as soon as reasonably practicable thereafter, but in no event later
than ten (10) days after the date any such assignment or sublease is
consummated. Notwithstanding the foregoing, Landlord shall have the right to
void any such sublease if such sublease jeopardizes or could reasonably be
expected to jeopardize directly or indirectly the status of Landlord or any of
Landlord’s affiliates as a Real Estate Investment Trust under the Code.

25.3.        Landlord, in determining whether consent should be given to a
proposed Transfer, may give consideration to the financial strength of such
transferee, assignee or sublessee (notwithstanding Tenant remaining liable for
Tenant’s performance), any change in use that such transferee, assignee or
sublessee proposes to make in the use of the Premises other than the Premises
Use, and Landlord’s desire to exercise its rights under Section 25.8 to cancel
this Lease, if applicable. In no event shall Landlord be deemed to be
unreasonable for declining to consent to a Transfer to a transferee, assignee or
sublessee of poor reputation, lacking financial qualifications, seeking a change
in the Permitted Use, or jeopardizing or that could reasonably be expected to
jeopardize directly or indirectly the status of Landlord or any of Landlord’s
affiliates as a Real Estate Investment Trust under the Code (an “Unapproved
Transfer”).

25.4.        As conditions precedent to Landlord considering a request by Tenant
to Tenant’s transfer of rights or sharing of the Premises, Landlord may require
any or all of the following:

(a)           Tenant shall remain filly liable under this Lease during the
unexpired Term;

(b)           Tenant shall provide Landlord with evidence reasonably
satisfactory to Landlord that the value of Landlord’s interest under this Lease
shall not be diminished or reduced by the proposed Transfer. Such evidence shall
include, without limitation, evidence respecting the relevant business
experience and financial responsibility and status of the proposed transferee,
assignee or sublessee;

(c)           [Intentionally omitted];

(d)           If Tenant’s subletting of the Premises provides for the receipt
by, on behalf of or on account of Tenant of any consideration of any kind
whatsoever (including, without limitation, a premium rental for a sublease or
lump sum payment for an assignment) in excess of (i) the rental and other
charges due to Landlord under this Lease and (ii) all of Tenant’s subleasing
costs including, without limitation, customary leasing commissions, Tenant’s
legal fees and expenses, any fees due Landlord as provided herein, and all costs
of refitting or redecorating the Premises (or a portion thereof) in anticipation
of such sublease, Tenant shall pay fifty percent (50%) of all of such excess to
Landlord as and when collected. If said consideration consists of cash paid to
Tenant, payment to Landlord shall be made upon receipt by Tenant of such cash
payment. The provisions of this Section 25.4(d) are inapplicable to assignments
expressly permitted without consent under Section 25.1.

(e)           The proposed transferee, assignee or sublessee shall agree that,
in the event Landlord gives such proposed transferee, assignee or sublessee
notice that Tenant is in default under this Lease, such proposed transferee,
assignee or sublessee shall thereafter make all payments otherwise due Tenant
directly to Landlord, which payments shall be received by Landlord without any
liability being incurred by Landlord, except to credit such payment against
those due by Tenant under this Lease, and any such proposed transferee, assignee
or sublessee shall agree to attorn to Landlord or its successors and assigns
should this Lease be terminated for any reason, provided, however, that in no
event shall Landlord or its Lenders, successors or assigns be obligated to
accept such attornment;

(I)            Landlord’s consent to any sublease shall be effected on the form
attached as Exhibit H hereto, and to any other Transfer shall, subject to
Tenant’s reasonable approval, such approval not to be unreasonably withheld,
conditioned or delayed, be effected on Landlord’s form;

25


--------------------------------------------------------------------------------


 

(g)           Tenant shall not then be in default hereunder, after any
applicable notice and cure periods contained in this Lease, in any material
respect; provided, however, that any default by Tenant of payment obligations
hereunder shall be deemed material;

(h)           Such proposed transferee, assignee or sublessee’s use of the
Premises shall be substantially the same as the Permitted Use;

(i)            Landlord shall not be bound by any provision of any agreement
pertaining to the Transfer, except for Landlord’s written consent to the same;

(j)            Tenant shall deliver to Landlord final drafts of any and all
written instruments evidencing or relating to the Transfer, and executed copies
with ten (10) days after such Transfer; and

(k)           A list of Hazardous Materials (as defined in Section 39.7 below),
certified by the proposed transferee, assignee or sublessee to be true and
correct, that the proposed transferee, assignee or sublessee intends to use or
store in the Premises. Additionally, Tenant shall deliver to Landlord, on or
before the date any proposed transferee, assignee or sublessee takes occupancy
of the Premises, all of the items relating to Hazardous Materials of such
proposed transferee, assignee or sublessee as described in Section 392.

(l)            Notwithstanding anything in this Section 25 to the contrary,
Landlord’s consent shall not be required and Landlord shall waive any right of
recapture, termination or to receive any profit or compensation derived in
connection with any transfer of the Lease or the Premises or pursuant to a
corporate reorganization of Tenant, and any transfer of all or any portion of
Tenant’s stock, or the stock of its successors or assigns on a national
exchange; provided, however, that Tenant shall provide Landlord with written
notice of any event contained in this Subsection 25.4(1) within ten (10) days
after the occurrence of such event.

25.5.        Any Transfer that is not in compliance with the provisions of this
Section 25 and any Unapproved Transfer shall be void and be deemed a default
under the Lease (with the right to cure, if any, provided in this Section 25)
and shall, at the option of Landlord and subject to Section 24.4(h) (but not
subject to Section 24.4(c)), terminate this Lease.

25.6.        The consent by Landlord to a Transfer shall not relieve Tenant or
proposed transferee, assignee or sublessee from obtaining Landlord’s consent to
any further Transfer, nor shall it release Tenant or any proposed transferee,
assignee or sublessee of Tenant from full and primary liability under this
Lease.

25.7.        Notwithstanding any Transfer, Tenant shall remain fully and
primarily liable for the payment of all Rent and other sums due or to become due
hereunder, and for the full performance of all other terms, conditions and
covenants to be kept and performed by Tenant. The acceptance of Rent or any
other sum due hereunder, or the acceptance of performance of any other term,
covenant or condition thereof, from any person or entity other than Tenant shall
not be deemed a waiver of any of the provisions of this Lease or a consent to
any Transfer.

25.8.        If Tenant delivers to Landlord an Assignment Notice indicating a
desire to transfer this Lease to a proposed transferee, assignee or sublessee
(except for a sublessee of less than seventy-five percent (75%) of the Premises
as to which this Section 25.8 shall not apply) other than as provided within
Section 25.4, then Landlord shall have the option, exercisable by giving notice
to Tenant at any time within ten (10) days after Landlord’s receipt of such
Assignment Notice, to terminate this Lease as of the date specified in the
Assignment Notice as the Assignment Date, except for those provisions that, by
their express terms, survive the expiration or earlier termination hereof. If
Landlord exercises such option, then Tenant shall have the right to withdraw
such Assignment Notice by delivering to Landlord written notice of such election
within five (5) days after Landlord’s delivery of notice electing to exercise
Landlord’s option to terminate this Lease. In the event Tenant withdraws the
Assignment Notice as provided in this Section 25.8, this Lease shall continue in
full force and effect.

25.9.        If Tenant sublets the Premises or any potion thereof, Tenant hereby
immediately and irrevocably assigns to Landlord, as security for Tenant’s
obligations under this Lease, all rent from any such subletting, and appoints
Landlord as assignee and attorney-in-fact for Tenant, and

26


--------------------------------------------------------------------------------


 

Landlord (or a receiver for Tenant appointed on Landlord’s application) may
collect such rent and apply it toward Tenant’s obligations under this Lease;
provided that until the occurrence of a Default by Tenant, Tenant shall have the
right to collect such rent.

25.10.      No failure of Landlord to exercise its option to terminate this
Lease shall be deemed to be Landlord’s consent to a proposed Transfer.

26.           Attorneys’ Fees. If either party commences an action against the
other party arising out of or in connection with this Lease, than the prevailing
party shall be entitled to have and recover from the non-prevailing party
reasonable attorneys’ fees, charges and disbursements and costs of suit.

27.           Bankruptcy. In the event a debtor, trustee or debtor in possession
under the Code, or another person with similar rights, duties and powers under
any other Applicable Laws, proposes to cure any default under this Lease or to
assume or assign this Lease and is obliged to provide adequate assurance to
Landlord that (a) a default shall be cured, (b) Landlord shall be compensated
for its damages arising from any breach of this Lease and (c) future performance
of Tenant’s obligations under this Lease shall occur, then such adequate
assurances shall include any or all of the following, as designated by Landlord
in its sole and absolute discretion:

27.1.        Those acts specified in the Code or other Applicable Laws as
included within the meaning of “adequate assurance,” even if this Lease does not
concern a shopping center or other facility described in such Applicable Laws;

27.2.        A prompt cash payment to compensate Landlord for any monetary
defaults or actual damages arising directly from a breach of this Lease;

27.3.        A cash deposit in an amount at least equal to the then-current
amount of the Security Deposit; or

27.4.        The assumption or assignment of all of Tenant’s interest and
obligations under this Lease.

28.           Definition of Landlord. With regard to obligations imposed upon
Landlord pursuant to this Lease, the term “Landlord,” as used in this Lease,
shall refer only to Landlord or Landlord’s then-current successor-in-interest.
In the event of any transfer, assignment or conveyance of Landlord’s in this
Lease or in Landlord’s fee title to or leasehold interest in the Property, as
applicable, the Landlord herein named (and in case of any subsequent transfers
or conveyances, the subsequent Landlord) shall be automatically freed and
relieved, from and after the date of such transfer, assignment or conveyance,
from all liability for the performance of any covenants or obligations contained
in this Lease thereafter to be performed by Landlord and, without further
agreement, the transferee, assignee or conveyee of Landlord’s in this Lease or
in Landlord’s fee title to or leasehold interest in the Property, as applicable,
shall be deemed to have assumed and agreed to observe and perform any and all
covenants and obligations of Landlord hereunder during the tenure of its
interest in the Lease or the Property. Landlord or any subsequent Landlord may
transfer its interest in the Premises or this Lease without Tenant’s consent.

29.           Estoppel Certificate. Tenant or Landlord (the “Responding Party”)
as applicable, shall at any time and from time to time, within ten (10) days
after written request by the other party (the “Requesting Party”), execute,
acknowledge and deliver to the Requesting Party a certificate in writing
stating: (a) that this Lease is in full force and effect as modified (if
applicable) and stating the date and the nature of each modification; (b) the
date to which rental and all other sums payable hereunder have been paid; (c)
that the Requesting Party is not in default in the performance of any of its
obligations under this Lease, that the certifying party has given no notice of
default to the Requesting Party and that no event has occurred which, but for
the expiration of the applicable time period, would constitute an event of
default hereunder, or if the responding party alleges that any such default
notice or event has occurred, specifying the same in reasonable detail; and (d)
such other matters as may reasonably be requested by the Requesting Party or by
any institutional lender, mortgagee, trustee, beneficiary, ground lessor,
sale/leaseback lessor or prospective purchaser of the Building or the Project or
prospective sublessee or assignee of this Lease. Any such certificate provided
under this Section 29 may be relied upon by any lender, mortgagee, trustee,
beneficiary, assignee or successor in interest to the Requesting

27


--------------------------------------------------------------------------------


 

Party, by any prospective purchaser, by any purchaser on foreclosure or sale, by
any grantee under a deed in lieu of foreclosure of any mortgage or deed of trust
on the Building, by any subtenant or assignee, or by any other third party.
Failure to execute and return within the required time any estoppel certificate
requested hereunder, if such failure continues for five (5) days after a second
written request by the Requesting Party for such estoppel certificate, shall be
deemed to be an admission of the truth of the matters set forth in the form of
certificate submitted to the Responding Party for execution.

30.           Joint and Several Obligations. If more than one person or entity
executes this Lease as Tenant then:

30.1.        Each of them is jointly and severally liable for the keeping,
observing and performing of all of the terms, covenants, conditions, provisions
and agreements of this Lease to be kept, observed or performed by Tenant; and

30.2.        The term “Tenant” as used in this Lease shall mean and include each
of them, jointly and severally. The act of notice from, notice to, refund to, or
signature of any one or more of them with respect to the tenancy under this
Lease, including, without limitation, any renewal, extension, expiration,
termination or modification of this Lease, shall be binding upon each and all of
the persons executing this Lease as Tenant with the same force and effect as if
each and all of them had so acted, so given or received such notice or refund,
or so signed.

31.           Limitation of Landlord’s Liability.

31.1.        If Landlord is in default under this Lease and, as a consequence,
Tenant recovers a monetary judgment against Landlord, the judgment shall he
satisfied only out of (a) the proceeds of sale received on execution of the
judgment and levy against the right, title and interest of Landlord in the
Building and the Project of which the Premises are a part, (b) rent or other
income from such real property receivable by Landlord or (c) the consideration
received by Landlord from the sale, financing, refinancing or other disposition
of all or any part of Landlord’s right, title or interest in the Building or the
Project of which the Premises are a part.

31.2.        Landlord shall not be personally liable for any deficiency under
this Lease. If Landlord is a partnership or joint venture, then the partners of
such partnership shall not be personally liable for Landlord’s obligations under
this Lease, and no partner of Landlord shall be sued or named as a party in any
suit or action, and service of process shall not be made against any partner of
Landlord except as may be necessary to secure jurisdiction of the partnership or
joint venture. If Landlord is a corporation, then the shareholders, directors,
officers, employees and agents of such corporation shall not be personally
liable for Landlord’s obligations under this Lease, and no shareholder,
director, officer, employee or agent of Landlord shall be sued or named as a
party in any suit or action, and service of process shall not be made against
any shareholder, director, officer, employee or agent of Landlord. If Landlord
is a limited liability company, then the members of such limited liability
company shall not be personally liable for Landlord’s obligations under this
Lease, and no member of Landlord shall be sued or named as a party in any suit
or action, and service of process shall not be made against any member of
Landlord except as may be necessary to secure jurisdiction of the limited
liability company. No partner, shareholder, director, employee, member or agent
of Landlord shall be required to answer or otherwise plead to any service of
process, and no judgment shall be taken or writ of execution levied against any
partner, shareholder, director, employee or agent of Landlord.

31.3.        Each of the covenants and agreements of this Section 31 shall be
applicable to any covenant or agreement either expressly contained in this Lease
or imposed by Applicable Laws and shall survive the expiration or earlier
termination of this Lease.

32.           Control by Landlord.

32.1.        Landlord reserves full control over the Building to the extent not
inconsistent with Tenant’s enjoyment of the Premises as provided by this Lease.
This reservation includes, without limitation, Landlord’s right subject to all
of Tenant’s rights and entitlements under this Lease, to convert the Building to
condominium units, grant easements and licenses to third parties, and maintain
or establish ownership of the Building separate from fee title to the Property.

28


--------------------------------------------------------------------------------


 

32.2.        Tenant shall promptly execute at its own cost and expense such
further documents as may be reasonably appropriate to assist Landlord in the
performance of its obligations hereunder; provided that Tenant need not execute
any document that creates additional liability for Tenant or that deprives
Tenant of the quiet enjoyment and use of the Premises or any other rights
reserved to Tenant as provided by this Lease.

32.3.        Landlord may, at any and all reasonable times coordinated in
advance with Tenant (when reasonably practicable), during non-business hours (or
during business hours if Tenant so requests), and upon twenty-four (24) hours’
prior notice (provided that no time restrictions shall apply or advance notice
be required if an emergency necessitates immediate entry), enter the Premises to
(a) inspect the same and to determine whether Tenant is in compliance with its
obligations hereunder, (b) supply any service Landlord is required to provide
hereunder, (c) show the Premises to prospective purchasers or tenants during the
final year of the Term, (d) post notices of nonresponsibility, (e) access the
telephone equipment, electrical substation and fire risers and (f) alter,
improve or repair any portion of the Building other than the Premises for which
access to the Premises is reasonably necessary. In connection with any such
alteration, improvement or repair as described in Subsection 32.3(f) above,
Landlord may erect in the Premises or elsewhere in the Project scaffolding and
other structures reasonably required for the alteration, improvement or repair
work to be performed. In no event shall Tenant’s Rent abate as a result of
Landlord’s activities pursuant to this Section 32.3; provided, however, that all
such activities shall be conducted in such a manner so as to cause as little
interference to Tenant as is reasonably possible. Landlord shall at all times
retain a key with which to unlock all of the doors in the Premises. If an
emergency necessitates immediate access to the Premises, Landlord may use
whatever force is necessary to enter the Premises, and any such entry to the
Premises shall not constitute a forcible or unlawful entry to the Premises, a
detainer of the Premises, or an eviction of Tenant from the Premises or any
portion thereof. Tenant agrees to reasonably cooperate with Landlord in all
activities described in this Section 32.3. In the event that Landlord, its
agents, employees, or contractors shall materially interfere with the normal
conduct of Tenant’s business and such interference shall continue in excess of
forty-eight (48) hours, then Rent shall abate from the inception of such
interference until full use and enjoyment of the Premises shall be restored to
Tenant The parties agree that incidental interference with clerical or other
ancillary functions that do not impair Tenant’s core business activities
(including, but without limitation, laboratory work, testing, executive office
and conference uses) shall not give rise to a right of abatement hereunder.

33.           Quiet Enjoyment. So Long as Tenant is not in default under this
Lease, following the delivery of any required notices and the expiration of any
applicable cure periods, neither Landlord nor Landlord’s Lenders, if any, nor
anyone acting through or under Landlord or its Lenders shall disturb Tenant’s
occupancy of the Premises, except as permitted by this Lease.

34.           Subordination and Attornment.

34.1.        This Lease shall be subject and subordinate to the lien of any
mortgage, deed of trust, or lease in which Landlord is tenant now or hereafter
in force against the Project and Building and to all advances made or hereafter
to be made upon the security thereof without the necessity of the execution and
delivery of any further instruments on the part of Tenant to effectuate such
subordination.

34.2.        Notwithstanding the foregoing, Tenant shall execute and deliver
upon demand such further instrument or instruments evidencing such subordination
of this Lease to the lien of any such mortgage or mortgages or deeds of trust or
lease in which Landlord is tenant as may be required by Landlord. However, if
any such mortgagee, beneficiary or Landlord under lease wherein Landlord is
tenant so elects, this Lease shall be deemed prior in lien to any such Lease,
mortgage, or deed of trust upon or including the Premises regardless of date and
Tenant shall execute a statement in writing to such effect at Landlord’s
request. If Tenant fails to execute any document required from Tenant under this
Section within ten (10) days after written request therefore, Tenant hereby
constitutes and appoints Landlord or its special attorney-in-fact to execute and
deliver any such document or documents in the name of Tenant. Such power is
coupled with an interest and is irrevocable.

29


--------------------------------------------------------------------------------


 

34.3.        In the event any proceedings are brought for foreclosure, or in the
event of the exercise of the power of sale under any mortgage or deed of trust
made by the Landlord covering the Premises, the Tenant shall at the election of
the purchaser at such foreclosure or sale attorn to the purchaser upon any such
foreclosure or sale and recognize such purchaser as the Landlord under this
Lease.

34.4.        Notwithstanding anything in this Lease to the contrary, Landlord
shall deliver to Tenant a Subordination, Non-Disturbance and Attornment
Agreement (“SNDA”) from the holder of the first lien mortgage presently
encumbering the Property, on such lender’s customary form (provided that such
form shall be reasonably acceptable to Tenant) as a condition of Tenant’s
subordination to such lien, and Tenant’s obligation to subordinate to any future
mortgages or ground leases shall similarly be conditioned upon Landlord
providing an SNDA on such lender’s customary form (provided that such form shall
be reasonably acceptable to Tenant).

35.           Surrender.

35.1.        No surrender of possession of any part of the Premises shall
release Tenant from any of its obligations hereunder, unless such surrender is
accepted in writing by Landlord.

35.2.        The voluntary or other surrender of this Lease by Tenant shall not
effect a merger with Landlord’s fee title or leasehold interest in the Premises,
the Building or the Property, unless Landlord consents in writing, and shall, at
Landlord’s option, operate as an assignment to Landlord of any or all subleases.

35.3.        The voluntary or other surrender of any ground or other underlying
lease that now exists or may hereafter be executed affecting the Building or the
Project, or a mutual cancellation thereof or of Landlord’s interest therein by
Landlord and its lessor shall not effect a merger with Landlord’s fee title or
leasehold interest in the Premises, the Building or the Property and shall, at
the option of the successor to Landlord’s interest in the Building or the
Project as applicable, operate as an assignment of this Lease.

36.           Waiver and Modification.  No provision of this Lease may be
modified, amended or supplemented except by an agreement in writing signed by
Landlord and Tenant. The waiver by Landlord of any breach by Tenant of any term,
covenant or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained. The waiver by Tenant of any breach by Landlord of any term, covenant
or condition herein contained shall not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained.

37.           Waiver of Jury Trial and Counterclaims.    The parties waive trial
by jury in any action, proceeding or counterclaim brought by the other party
hereto related to matters arising out of or in any way connected with this
Lease; the relationship between Landlord and Tenant; Tenant’s use or occupancy
of the Premises, the Building or the Project; or any claim of injury or damage
related to this Lease or the Premises, the Building or the Project.

38.           [Intentionally omitted]

39.           Hazardous Materials.

39.1.        Tenant shall not cause or permit any Hazardous Materials (as
hereinafter defined) to be brought upon, kept or used in or about the Premises,
the Building or the Project in violation of Applicable Laws by Tenant, its
agents, employees, contractors or invitees. If Tenant breaches such obligation,
or if the presence of Hazardous Materials as a result of such a breach results
in contamination of the Premises, the Building, the Project or any adjacent
property, then Tenant shall indemnify, save, defend and hold Landlord, its
agents and contractors harmless from and against any and all claims, judgments,
damages, penalties, fines, costs, liabilities and losses that arise during or
after the Term as a result of such breach or contamination. This indemnification
by Tenant includes, without limitation, costs incurred in connection with any
investigation of site conditions or any cleanup, remedial, removal or
restoration work required by any Governmental Authority because of Hazardous
Materials present in the air, soil or groundwater above, on or under the
Premises. Without limiting the foregoing, if the presence of any Hazardous
Materials in, on, under or about the Premises, the Building, the Project or any
adjacent property caused by

30


--------------------------------------------------------------------------------


Tenant results in any contamination of the Premises, the Building, the Project
or any adjacent property, then Tenant shall promptly take all actions at its
sole cost and expense as are necessary to return the Premises, the Building, the
Project and any adjacent property to their respective condition existing prior
to the time of such contamination; provided that, with the exception of
emergency situations, Landlord’s written approval of such action shall first be
obtained, which approval Landlord shall not unreasonably withhold (although
Tenant hereby agrees to notify Landlord of any such emergency situation within
twenty-four (24) hours of Tenant’s discovery of the same); and provided,
further, that it shall be reasonable for Landlord to withhold its consent if
such actions are reasonably likely to have a material adverse long-term or
short-term effect on the Premises, the Building or the Project

39.2.        Landlord shall indemnify, save, defend and hold Tenant, its agents
and contractors harmless from and against any and all claims, judgments,
damages, penalties, fines, costs, liabilities and losses (including, without
limitation, sums paid in settlement of claims, attorneys’ fees, consultants’
fees, and experts’ fees) that arise during or after the Term as a result of the
presence of Hazardous Materials at the Premises, the Building, the Project or
any adjacent property, which Hazardous Materials existed prior to the Term
Commencement Date as well as any contamination that occurs during the Term,
except to the extent caused by Tenant or Tenant’s directors, officers,
employees, agents, contractors, affiliates or invitees, provided that any
Hazardous Materials that existed prior to the Term Commencement Date and
increased in scope or nature after the Term Commencement Date shall be
considered as existing wholly before the Term Commencement Date, unless the
nature, extent or damage caused by the same shall be aggravated by Tenant or
Tenant’s directors, officers, employees, agents, contractors, affiliates or
invitees. This indemnification by Landlord includes, without limitation, costs
incurred in connection with any investigation of site conditions or any cleanup,
remedial, removal or restoration work required by any Governmental Authority
because of Hazardous Materials present in the air, soil or groundwater above, on
or under the Premises for which Landlord must provide indemnification pursuant
to this paragraph. Without limiting the foregoing, if the presence of any
Hazardous Materials in, on, under or about the Premises, the Building, the
Project or any adjacent property caused or permitted by Landlord (except as a
result of granting Tenant rights to the Project pursuant to this Lease or with
regard to any state, act or condition for which Tenant is liable or must provide
indemnification pursuant to this Lease) results in any contamination of the
Premises, then Landlord shall promptly take all actions at its sole cost and
expense as are necessary to return the Premises to its condition existing prior
to the time of such contamination.

39.3.        Landlord acknowledges that it is not the intent of this Section 39
to prohibit Tenant from operating its business as described in Section 2.12
above. Tenant may operate its business according to the custom of Tenant’s
industry so long as the use or presence of Hazardous Materials is strictly and
properly monitored according to Applicable Laws. As a material inducement to
Landlord to allow Tenant to use Hazardous Materials in connection with its
business, Tenant agrees to deliver to Landlord prior to the Term Commencement
Date a list identifying each type of Hazardous Material to be present on the
Premises and setting forth any and all governmental approvals or permits
required in connection with the presence of such Hazardous Material on the
Premises (the “Hazardous Materials List”). Tenant shall deliver to Landlord an
updated Hazardous Materials List quarterly (on or before January 1, April 1,
July 1, and October 1 of each year of the Term, so long as this Lease is in
effect). Tenant shall deliver to Landlord true and correct copies of the
following documents (hereinafter referred to as the “Documents”) relating to the
handling, storage, disposal and emission of Hazardous Materials prior to the
Term Commencement Date or, if unavailable at that time, concurrent with the
receipt from or submission to any Governmental Authority: permits; approvals;
reports and correspondence; storage and management plans; notices of violations
of Applicable Laws; plans relating to the installation of any storage tanks to
be installed in or under the Premises, the Building or the Project (provided
that installation of storage tanks shall only be permitted after Landlord has
given Tenant its written consent to do so, which consent Landlord may withhold
in its sole and absolute discretion); and all closure plans or any other
documents required by any and all Governmental Authority for any storage tanks
installed in, on or under the Premises, the Building or the Project for the
closure of any such storage tanks. Tenant shall not be required, however, to
provide Landlord with any portion of the Documents containing information of a
proprietary nature that, in and of themselves, do not contain a reference to any
Hazardous Materials or activities related to Hazardous Materials. Upon
Landlord’s written request, Tenant

31


--------------------------------------------------------------------------------


agrees that it shall enter into a written agreement with other tenants at the
Building and the Project concerning the equitable allocation of fire control
areas (as defined in the Uniform Building Code as adopted by the City of Ewing,
New Jersey (the “UBC”)), within the Building and the Project for the storage of
Hazardous Materials. In the event that Tenant’s use of Hazardous Materials is
such that it utilizes fire control areas in the Building or the Project in
excess of Tenant’s Pro Rata Share of the Building or the Project, as applicable,
as set forth in Section 2.8, Tenant agrees that it shall, at its sole cost and
expense and upon Landlord’s written request, establish and maintain a separate
area of the Premises classified by the UBC as an “H” occupancy area for the use
and storage of Hazardous Materials or take such other action as is necessary to
ensure that its share of the fire control areas of the Building and the Project
is not greater than Tenant’s Pro Rata Share of the Building or the Project, as
applicable.

39.4.        Notwithstanding the provisions of Section 39.1 above, if (a) Tenant
or any proposed transferee, assignee or sublessee of Tenant has been required by
any prior landlord, Lender or Governmental Authority to take remedial action in
connection with Hazardous Materials contaminating a property if the
contamination resulted from such party’s action or omission or use of the
property in question and such remedial actions materially adversely affected
Tenant’s or any proposed transferee’s, assignee’s or sublessee’s business or
operations or (ii) Tenant or any proposed transferee, assignee or sublessee is
subject to an enforcement order issued by any Governmental Authority in
connection with the use, disposal or storage of Hazardous Materials and such
enforcement order materially adversely affected Tenant’s or any proposed
transferee’s, assignee’s or sublessee’s business or operations, then Landlord
shall have the right to terminate this Lease in Landlord’s sole and absolute
discretion (with respect to any such matter involving Tenant), and it shall not
be unreasonable for Landlord to withhold its consent to any proposed transfer,
assignment or subletting (with respect to any such matter involving a proposed
transferee, assignee or sublessee).

39.5.        At any time after ten (10) days’ notice to Tenant, Landlord shall
have the right to conduct appropriate tests of the Premises, the Building and
the Project to demonstrate that Hazardous Materials are present or that
contamination has occurred due to Tenant or Tenant’s agents, employees or
invitees. Landlord shall pay all reasonable costs of such tests of the Premises,
unless the test reveal that Hazardous Materials are present (except to the
extent the presence of Hazardous Materials are permitted pursuant to Section
39.3) and have been caused by Tenant or Tenant’s agents, employees or invitees.

39.6.        If underground or other storage tanks storing Hazardous Materials
are hereafter placed on the Premises by Tenant, Tenant shall monitor the storage
tanks, maintain appropriate records, implement reporting procedures, properly
close any underground storage tanks as applicable, and take or cause to be taken
all other steps necessary or required under the Applicable Laws.

39.7.        Tenant’s obligations under this Section 39 shall survive the
expiration or earlier termination of the Lease. During any period of time needed
by Tenant or Landlord after the termination of this Lease to complete the
removal from the Premises of any such Hazardous Materials (and, if Tenant is
subject to ISRA (as defined below), for Tenant to comply with ISRA and to obtain
final approval from the Department of Environmental Protection for the State of
New Jersey related thereto), Tenant shall continue to pay Rent in accordance
with this Lease, which Rent shall be prorated daily.

39.8.        As used herein, the term “Hazardous Material” means any hazardous
or toxic substance, material or waste that is or becomes regulated by any
Governmental Authority. Landlord covenants and warrants that, to Landlord’s best
knowledge, (a) the Premises (including the land, surface water, groundwater and
Improvements on the land) are free of any contamination that violates Applicable
Laws, including (i) any “hazardous waste,” “hazardous substance” or “release” as
defined by the Comprehensive Environmental Response, Compensation, and Liability
Act of 1980, as amended from time to time, and regulations promulgated
thereunder, and (ii) any “solid waste” or “disposal” as defined in the Resource
Conservation and Recovery Act of 1976, as amended from time to time, and the
regulations promulgated thereunder, (b) none of the Premises, any portion
thereof or Landlord is subject to any existing, pending or threatened
investigation or inquiry by any Governmental Authority or any remedial
obligations under Applicable Laws pertaining to health or the environment and
(c)

32


--------------------------------------------------------------------------------


there are no underground tanks on the Premises and no underground tanks were
located on the Premises in the past and subsequently removed or filled.

39.9.        In the event of any action by Landlord which triggers the
requirements of the Industrial Site Recovery Act (“ISRA”), N.J.S.A. 13:1K-6 et
seq., Landlord shall be responsible, at Landlord’s sole cost and expense, for
complying with all such requirements of ISRA, including, without limitation,
costs incurred in connection with any investigation of site conditions or any
cleanup, remedial, removal or restoration work; provided, however, Landlord
shall not be required to perform site investigations or any removal or
remediation to the extent such activities are required as a result of the
presence of Hazardous Materials caused by Tenant or Tenant’s directors,
officers, employees, agents, contractors, affiliates or invitees.

39.10.      In the event of any action by Tenant which triggers the requirements
of ISRA, Tenant shall be responsible, at Tenant’s sole cost and expense, for
complying with all such requirements of ISRA, including, without limitation,
costs incurred in connection with any investigation of site conditions or any
cleanup, remedial, removal or restoration work; provided, however, Tenant shall
not be required to perform site investigations or any removal or remediation to
the extent such activities are required as a result of the presence of Hazardous
Materials which existed prior to the Term Commencement Date as well as any
contamination that occurs during the Term (except to the extent caused by Tenant
or Tenant’s directors, officers, employees, agents, contractors, affiliates or
invitees). Tenant represents and warrants that, to the best of its knowledge,
after due inquiry and investigation, its North American Industry Classification
System (“NAICS”) number is 541710. Tenant shall, within five (5) business days
of a change in its NAICS number, notify Landlord in writing of such change.

40.           Expansion Option.

40.1.        Subject to the conditions set forth in this Section 40, Tenant
shall have the right, but not the obligation, to effect up to two expansions of
the Premises (the “Expansion Options”). The first Expansion Option shall include
approximately 3,267 usable square feet of the mezzanine premises as more
particularly shown on the floor plan attached hereto as Exhibit F-l (the “First
Expansion Space”), The second Expansion Option shall include approximately 3,000
usable square feet on the first (1st) floor of the Building as more particularly
shown on the floor plan attached hereto as Exhibit F-2 (the “Second Expansion
Space” and, together with the First Expansion Space, each an “Expansion Space”).

40.2.        Tenant may exercise the Expansion Options (or either of them) by
providing Landlord, no later than the Term Expiration Date, as the same may be
extended pursuant to the terms of this Lease, with written notice that Tenant
has elected to exercise such Expansion Options. Tenant may elect the First
Expansion Space and Second Expansion Space, or either of them, in a single
exercise or in separate exercises of the Expansion Options. Within ten (10) days
after exercising an Expansion Option, Tenant and Landlord shall enter into a
written amendment to the Lease (the “Amendment”), which amendment shall provide,
unless otherwise agreed in writing, (a) the commencement date of the relevant
Expansion Space, (b) that the Premises under this Lease shall be increased to
include the usable square feet of the Expansion Space, (c) the additional Basic
Annual Rent payable, which (i) with respect to the First Expansion Space, shall
be payable at the rate of fifty (50%) percent of the per rentable square foot
Basic Annual Rent then payable hereunder, and (ii) with respect to the Second
Expansion Space, shall be payable at the same per rentable square foot of Basic
Annual Rent then payable hereunder for the initial Premises, (d) the Tenant
Improvement Allowance available to Tenant which shall be the same per rentable
square foot amounts available to Tenant hereunder with respect to the initial
Premises, and which shall be available to be drawn by Tenant until the second
anniversary of the Term Commencement Date with respect to each Expansion Space,
and (e) Tenant’s new Pro Rata Share of Operating Expenses based upon the
addition of the Expansion Space to the Premises. Landlord and Tenant agree that
they shall negotiate in good faith whether Landlord shall financially assist
Tenant with the construction of Tenant Improvements in an Expansion Space and
upon what terms, if any, Tenant shall reimburse Landlord therefore, based in
part on the financial strength of Tenant at the time Tenant notifies Landlord of
Tenant’s exercise of an Expansion Option. In all other respects, this Lease
shall remain in full force and effect, and shall apply to the Expansion Space.

 

33


--------------------------------------------------------------------------------


 

40.3.        Notwithstanding anything in this Section 40 to the contrary, Tenant
shall not exercise an Expansion Option during such period of time that Tenant is
in default under any provision of this Lease after the delivery of any required
notices and the expiration of any applicable cure rights. Any attempted exercise
of an Expansion Option during a period of time in which Tenant is so in default
after the delivery of any required notices and the expiration of any applicable
cure rights, shall be void and of no effect. In addition, Tenant shall not be
entitled to exercise an Expansion Option if Landlord has given Tenant three (3)
or more notices of default under this Lease, whether or not the defaults are
cured, during the five (5) month period prior to the date on which Tenant seeks
to exercise such Expansion Option.

41                                    Miscellaneous.

41.1.        Where applicable in this Lease, the singular includes the plural
and the masculine or neuter includes the masculine, feminine and neuter. The
section headings of this Lease are not a part of this Lease and shall have no
effect upon the construction or interpretation of any part hereof.

41.2.        Submission of this instrument for examination or signature by
Tenant does not constitute a reservation of or option for a lease, and shall not
be effective as a lease or otherwise until execution by and delivery to both
Landlord and Tenant.

41.3.        Time is of the essence with respect to the performance of every
provision of this Lease in which time of performance is a factor.

41.4.        Each provision of this Lease performable by Landlord and by Tenant
shall be deemed both a covenant and a condition.

41.5.        Whenever consent or approval of either party is required, that
party shall not unreasonably withhold such consent or approval, except as may be
expressly set forth to the contrary.

41.6.        The terms of this Lease are (inclusive of the Work Letter, the
schedules and exhibit hereto) intended by the parties as a final expression of
their agreement with respect to the terms as are included herein, and may not be
contradicted by evidence of any prior or contemporaneous agreement.

41.7.        Any provision of this Lease that shall prove to be invalid, void or
illegal shall in no way affect, impair or invalidate any other provision hereof,
and all other provisions of this Lease shall remain in full force and effect and
shall be interpreted as if the invalid, void or illegal provision did not exist.

41.8.        Either party may, but shall not be obligated to, record a short
form or memorandum hereof. The party so requesting the short form or memorandum
shall be responsible for the cost of recording the same. In the event that such
a memorandum is recorded, the parties shall, within ten (10) days after the
expiration or earlier termination hereof, record a memorandum of termination of
this Lease, at the sole cost of the party that requested recordation of a
memorandum of this Lease. In the event that Tenant fails to execute a
termination of termination of this Lease, Tenant hereby immediately and
irrevocably appoints Landlord as attorney-in-fact for Tenant, and Landlord may
execute such memorandum on behalf of Tenant.

41.9.        The language in all parts of this Lease shall be in all cases
construed as a whole according to its fair meaning and not strictly for or
against either Landlord or Tenant.

41.10.      Each of the covenants, conditions and agreements herein contained
shall inure to the benefit of and shall apply to and be binding upon the parties
hereto and their respective heirs; legatees; devisees; executors;
administrators; and permitted successors, assigns, sublessees. Nothing in this
Section 41.10 shall in any way alter the provisions of this Lease restricting or
permitting assignment or subletting.

41.11.      Any notice, consent, demand, bill, statement or other communication
required or permitted to be given hereunder shall be in writing and shall be
given by personal delivery,

34


--------------------------------------------------------------------------------


 

overnight delivery with a reputable nationwide overnight delivery service, or
certified mail (return receipt requested), and if given by personal delivery,
shall he deemed delivered upon receipt; if given by overnight delivery, shall be
deemed delivered one (1) day after deposit with a reputable nationwide overnight
delivery service; and, if given by certified mail (return receipt requested),
shall be deemed delivered two (2) days after the time the notifying party
deposits the notice with the United States Postal Service. Any notices given
pursuant to this Lease shall be addressed to Tenant at the Premises, or to
Landlord or Tenant at the addresses shown in Sections 2.14 and 2.15
respectively. Either party may, by notice to the other given pursuant to this
Section, specify additional or different addresses for notice purposes.
Notwithstanding the foregoing, Tenant may fax any requests for repairs to
Landlord at the fax number specified in Section 2.14.

41.12.      This Lease shall be governed by, construed and enforced in
accordance with the laws of the State in which the Premises are located, without
regard to such State’s conflict of law principles.

41.13.      That individual or those individuals signing this Lease represent
that said individual or individuals have the power, authority and legal capacity
to sign this Lease on behalf of and to bind all entities, corporations,
partnerships, limited liability companies, joint ventures or other organizations
and entities on whose behalf said individual or individuals have signed.

41.14.      To induce Landlord to enter into this Lease, Tenant agrees that it
shall promptly furnish to Landlord, from time to time, upon Landlord’s written
request, the most recent audited year-end financial statements reflecting
Tenant’s current financial condition. Tenant represents and warrants that all
financial statements, records and information furnished by Tenant to Landlord in
connection with this Lease are true, correct and complete in all respects.

41.15.      Except as otherwise stated herein, each party shall be responsible
for paying its own costs incurred with the negotiation and drafting of this
Lease, including, without limitation, its attorneys’ fees.

42.                                 Options to Extend Term.     Tenant shall
have two (2) options (“Options”) to extend the Term of this Lease upon the
following terms and conditions:

42.1.        Tenant shall have two (2) consecutive options to extend the Term of
this Lease for terms of five (5) years each on the same terms and conditions as
this Lease. Basic Annual Rent at the commencement of the extension term shall be
at the greater of (a) the then-current market rate for similar space in the
Princeton, New Jersey, submarket and (b) the then-current Basic Annual Rent plus
two percent (2%), and shall be increased on each annual anniversary of the
commencement date of the extension term by two percent (2%) of the then-current
Basic Annual Rent in accordance with Section 6.

In the event that Landlord and Tenant cannot agree on the market rate as
described in Section 42.1, they shall appoint three (3) independent and
impartial arbitrators, of whom each party shall appoint one (1), and who shall
each have a minimum of ten (10) years’ experience in office and laboratory space
valuation in the Princeton, New Jersey, submarket, who shall collectively decide
the market rent for purposes of Section 42.1. The decision of such arbitrators
shall be binding on Landlord and Tenant.

42.2.        Neither Option is assignable separate and apart from this Lease.

42.3.        Both Options are conditional upon Tenant giving Landlord written
notice of its election to exercise the respective Option at least nine (9)
months prior to the end of the expiration of the (a) initial term of this Lease,
in the case of the first Option, and (b) renewal term, in the case of the second
Option. Tenant shall have no right to exercise the second Option if it does not
timely exercise the first Option and satisfy the requirements of this Section 42
with regard thereto.

42.4.        Notwithstanding anything contained in this Section 42, Tenant shall
not have the right to exercise either Option:

35


--------------------------------------------------------------------------------


 

(a)           During the time commencing from the date Landlord delivers to
Tenant a written notice that Tenant is in default under any provisions of this
Lease and continuing until Tenant has cured the specified default; or

(b)           At any time after an event of Default as described in Section 24
of the Lease, and continuing until Tenant cures any such Default, if such
Default is susceptible to being cured; or

(c)           In the event that Tenant has defaulted in the performance of its
obligations under this Lease three (3) or more times and a service or late
charge has become payable under Section 24.1 for each of such defaults during
the twelve (12)-month period immediately prior to the date that Tenant intends
to exercise an Option, whether or not Tenant has cured such defaults.

42.5.        The period of time within which Tenant may exercise an Option shall
not be extended or enlarged by reason of Tenant’s inability to exercise such
Option because of the provisions of Section 42.4.

42.6.        All of Tenant’s rights under the provisions of the Options shall
terminate and be of no further force or effect even after Tenant’s due and
timely exercise of an Option if, after such exercise, but prior to the
commencement date of the new term, (a) Tenant fails to pay to Landlord a
monetary obligation of Tenant for a period of twenty (20) days after written
notice from Landlord to Tenant, (b) Tenant fails to commence to cure a default
(other than a monetary default) within thirty (30) days after the date Landlord
gives notice to Tenant of such default or (c) Tenant has defaulted under this
Lease three (3) or more times and a service or late charge under Section 24.1
has become payable for any such default, whether or not Tenant has cured such
defaults.

43.           Right of First Refusal. For so long as Tenant leases more Rentable
Area in the Building than any other tenant in the Building. Tenant shall have a
right of first refusal (“ROFR”) as to any rentable premises in the Building for
which Landlord is seeking a tenant (“Available Premises”). Landlord shall notify
Tenant in writing if Tenant no longer leases more Rentable Area in the Building
than any other Tenant. Tenant shall have the right to exercise the
herein-described ROFR until such notice is received. In the event Landlord
intends to lease Available Premises or in the event that Landlord shall receive
a bona fide third party offer to lease, Landlord shall provide written notice
thereof to Tenant (the “Notice of Offer”), specifying the terms and conditions
of a proposed lease to Tenant of the Available Premises. The Notice of Offer
shall specify the proposed demised premises, the length of term, the Basic
Annual Rent, all Additional Rent, all concessions, economic inducements,
extension rights and other material terms of the proposed lease. In the event of
a bona fide third offer to lease, the Notice of Offer shall, without limitation
of the foregoing provisions, also include an actual copy of the third party
offer.

43.1.        Within thirty (30) days following its receipt of a Notice of Offer,
Tenant shall advise Landlord in writing whether Tenant elects to lease the
Available Premises on the terms and conditions set forth in the Notice of Offer.
If Tenant fails to notify Landlord of Tenant’s election within said thirty (30)
day period, then Tenant shall be deemed to have elected not to lease the
Available Premises, unless Tenant shall have reasonably required that Landlord
supply additional material information omitted from the Notice of Offer, in
which event the thirty (30)-day period shall begin upon Tenant’s receipt
thereof; provided however, that in no event shall Tenant have more than sixty
(60) days to accept or reject in writing any Notice of Offer.

43.2.        If Tenant timely notifies Landlord that Tenant elects to lease the
Available Premises on the terms and conditions set forth in the Notice of Offer,
then Landlord shall lease the Available Premises to Tenant upon the terms and
conditions set forth in the Notice of Offer.

43.3.        If Tenant notifies Landlord that Tenant elects not to lease the
Available Premises on the terms and conditions set forth in the Notice of Offer,
or if Tenant fails to notify Landlord of Tenant’s election within the thirty
(30)-day period described above, then Landlord shall have the right to
consummate the lease of the Available Premises on the same terms as set forth in
the Notice of Offer within one hundred eighty (180) days following Tenant’s
election (or deemed election) not to lease the Available Premises. If Landlord
does not lease the Available Premises within said one hundred eighty (180)-day
period, then Tenant’s ROFR shall be fully reinstated,

36


--------------------------------------------------------------------------------


 

and Landlord shall not thereafter lease the Available Premises without first
complying with the procedures set forth in this Section 43.

43.4.        Notwithstanding anything in this Lease to the contrary, Tenant
shall not have the right to exercise the ROFR in the event that it has not
already validly exercised both Expansion Options.

44.           Equipment Waiver. Landlord agrees to execute any documents
reasonably requested by Tenant waiving Landlord’s rights and interest, if any,
to personal property leased by Tenant, including, without limitation,
refrigerators, freezers and benchtop equipment.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

37


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Lease as of the date
first above written.

 

 

LANDLORD:

 

 

 

WITNESS:

 

BMR-7 GRAPHICS DRIVE LLC,

 

 

a Delaware limited liability company

 

 

 

/s/ KEVIN M. SIMONSEN

 

By:

/s/ GARY A. KREITZER

Name:

Kevin M. Simonsen

 

Name:

Gary A. Kreitzer

 

 

Title:

Executive Vice President

 

 

 

 

 

 

 

 

TENANT:

 

 

 

WITNESS:

 

LINGUAGEN CORPORATION,

 

 

a Delaware corporation

 

 

 

/s/ NANCY HUGES

 

By:

/s/ SCOTT HORVITZ

Name:

Nancy Huges

 

Name:

Scott Horvitz

 

 

Title:

CFO

 


--------------------------------------------------------------------------------


EXHIBIT A

PREMISES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

[g77303ke11i001.jpg]


--------------------------------------------------------------------------------


EXHIBIT B

ACKNOWLEDGEMENT OF TERM COMMENCEMENT DATE

AND TERM EXPIRATION DATE

THIS ACKNOWLEDGEMENT OF COMMENCEMENT DATE AND TERM EXPIRATION DATE is entered
into as of [         ], 20[   ], with reference to that certain Lease (the
“Lease”) dated as of November 28, 2005, by LINGUAGEN CORPORATION, a New Jersey
corporation (“Tenant”), in favor of BMR-7 GRAPHICS DRIVE, a Delaware limited
liability company (“Landlord”). All capitalized terms used herein without
definition shall have the meanings ascribed to them in the Lease.

Tenant hereby confirms the following:

1.             Tenant accepted possession of the Premises on [        ],
20[   ];

2.             The visible portions of Premises are in good order, condition and
repair except as indicated on that certain punch list dated [          ],
20[   ], initiated by the parties;

3.             The Tenant Improvements required to be constructed by Landlord
under the Lease have been substantially completed.

4.             All conditions of the Lease to be performed by Landlord as a
condition to the full effectiveness of the Lease have been satisfied; and
Landlord has fulfilled all of its duties in the nature of inducements offered to
Tenant to lease the Premises.

5.             In accordance with the provisions of Section 4.2 of the Lease,
the Term Commencement Date is [          ], 20[   ], and, unless the Lease is
terminated prior to the Term Expiration Date pursuant to its terms, the Lease
Expiration Date shall be [           ], 20[   ].

6.             The Lease is in full force and effect, and that the same
represents the entire agreement between Landlord and Tenant concerning the
Premises[, except [            ]].

7.             Tenant has no existing defenses against the enforcement of the
Lease by Landlord, and there exist no offsets or credits against Rent owed or to
be owed by Tenant.

8.             The obligation to pay Rent is presently in effect and all Rent
obligations on the part of Tenant under the Lease commenced to accrue on
[           ], 20[   ].

9.             The undersigned Tenant has not made any prior assignment,
transfer, hypothecation or pledge of the Lease or of the rents thereunder or
sublease of the Premises or any portion thereof.

IN WITNESS WHEREOF, the parties hereto have executed this Acknowledgment of Term
Commencement Date and Term Expiration Date as of [          ], 20[   ].

 

WITNESS:

 

BMR-7 GRAPHICS DRIVE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

WITNESS:

 

LINGUAGEN CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


EXHIBIT C

[Intentionally omitted]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-1


--------------------------------------------------------------------------------


 

Exhibit D

Rules and regulations

Nothing in these rules and regulations (“Rules and Regulations”) shall supplant
any provisions of the lease. In the event of a conflict or inconsistency between
these rules and regulations and the lease, the lease shall prevail.

1.             Except as specifically provided in the Lease to which these Rules
and Regulations are attached, no sign, placard, picture, advertisement, name or
notice shall be installed or displayed on any part of the outside of the
Premises or the Building without Landlord’s prior written consent.  Landlord
shall have the right to remove, at Tenant’s sole cost and expense and without
notice any sign installed or displayed in violation of this rule.

2.             If Landlord objects in writing to any curtains, blinds, shades,
screens or hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises or placed on any windowsill,
which window, door or windowsill is (a) visible from the exterior of the
Premises and (b) not included in plans approved by Landlord, then Tenant shall
promptly remove said curtains, blinds, shades, screens or hanging plants or
other similar objects at its sole cost and expense.

3.             Tenant shall not obstruct any sidewalks or entrances to the
Building, or any halls, passages, exits, entrances or stairways within the
Premises, in any case that are required to be kept clear for health and safety
reasons.

4.             No deliveries shall be made that impede or interfere with other
tenants in or the operation of the Project.

5.             Tenant shall not place a load upon any floor of the Premises that
exceeds the load per square foot that (a) such floor was designed to carry or
(b) that is allowed by Applicable Laws.  Fixtures and equipment that cause
noises or vibrations that may be transmitted to the structure of the Building to
such a degree as to be objectionable to other tenants shall be placed and
maintained by Tenant, at Tenants sole cost and expense, on vibration eliminators
or other devices sufficient to eliminate such noises and vibrations to levels
reasonably acceptable to Landlord and other tenants of the Building

6.             Tenants shall not use any method of heating or air conditioning
other than that shown in the Tenant Improvement plans.

7.             Tenant shall not install any radio, television or other antenna,
cell or other communications equipment, or any other devices on the roof or
exterior walls of the Premises except to the extent shown on approved Tenant
Improvement plans.  Tenant shall not interfere with radio, television or other
communications from or in the Premises or elsewhere.

8.             Canvassing, peddling, soliciting and distributing handbills or
any other written material within, on or around the Project (other than within
the Premises) are prohibited, and Tenant shall cooperate to prevent such
activities.

9.             Tenant shall store all of its trash, garbage and Hazardous
Materials within its Premises or in designated receptacles outside of the
Premises.  Tenants shall not place in any such receptacle any material that
cannot be disposed of in the ordinary and customary manner of trash, garbage and
hazardous Materials disposal.

10.           The Premises shall not be used for any improper, immoral or
objectionable purpose.  No cooking shall be done or permitted on the Premises;
provided, however, that Tenant may use (a) equipment approved in accordance with
the requirement of insurance policies that Landlord or Tenant is required to
purchase and maintain pursuant to the Lease for brewing coffee, tea, hot
chocolate and similar beverages, (b) microwave ovens for employees’ use and (c)
equipment shown on Tenant Improvement plans approved by Landlord; provided
further, that any such equipment and microwave ovens are used in accordance with
Applicable Laws.

D-1


--------------------------------------------------------------------------------


 

11.           Tenant shall not, without Landlord’s prior written consent, use
the name of the Project, if any, in connection with or in promotion or
advertising Tenant’s business except as Tenant’s address.

12.           Tenant shall comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
Governmental Authority.

13.           Tenant assumes any and all responsibility for protecting the
Premises from theft, robbery and pilferage, which responsibility includes
keeping doors locked and other means of entry to the Premises closed.

14.           Landlord may waive any one or more of these Rules and Regulations
for the benefit of Tenant or any other tenant, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of Tenant
or any other tenant, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Project,
including Tenant.

15.           These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms
covenants, agreements and conditions of the Lease.

16.           Landlord reserves the right to make such other and reasonable
rules and regulations as, in its judgment, may from time to time be needed for
safety and security, the care and cleanliness of the Project, or the
preservation of good order therein; provided, however, that Landlord shall
provide written notice to Tenant of such rules and regulations prior to them
taking effect.  Tenant agrees to abide by these Rules and Regulations and any
additional rules and regulations issued or adopted by Landlord.

17.           Tenant shall be responsible for the observance of these Rules and
Regulations by Tenant’s employees, agents, clients, customers, invitees and
guests.

 

2


--------------------------------------------------------------------------------


 

Exhibit E

[Intentionally omitted]

E-1


--------------------------------------------------------------------------------


 

Exhibit F-1

First Expansion Space

 

F-1-1


--------------------------------------------------------------------------------


 

[g77303ke18i001.jpg]


--------------------------------------------------------------------------------


 

Exhibit F-2

Second Expansion Space

F-2-1


--------------------------------------------------------------------------------


 

[g77303ke20i001.jpg]


--------------------------------------------------------------------------------


EXHIBIT G

WORK LETTER

This Work Letter (this “Work Letter”) is made and entered into as of the 28th
day of November, 2005, by and between BMX-7 GRAPHICS DRIVE LLC, a Delaware
limited liability company (“Landlord”), and LINGUAGEN CORPORATION, a Delaware
corporation (“Tenant”), and is attached to and made a part of that certain Lease
dated as of November 28, 2005 (the “Lease”) by and between Landlord and Tenant
for the Premises located at 7 Graphics Drive in Ewing, New Jersey. All
capitalized terms used but not otherwise defined herein shall have the meanings
given them in the Lease.

1.                                       Tenant’s Authorized Representative.
Tenant designates Scott Horvitz (“Tenant’s Agent”) as the person authorized to
initial all plans, drawings, change orders and grant approvals on Tenant’s
behalf pursuant to this Exhibit G. Landlord shall not be obligated to respond to
or act upon any such item until such item has been initialed or approved by
Tenant’s Agent. Neither Tenant nor Tenant’s Agent shall be authorized to direct
Landlord’s contractors in the performance of Landlord’s Work. Tenant may
designate alternate or additional individuals, upon prior written notice to
Landlord, to act as Tenant’s Agent(s).

2.                                       Landlord’s Work.

2.1.          Landlord agrees to diligently file and prosecute all appropriate
applications for all required permits and agrees to commence and prosecute to
completion performance of Landlord’s Work upon obtaining such required permits
from the applicable Governmental Authorities authorizing the same (collectively
the “Permit”). Tenant shall cooperate and assist Landlord in obtaining the
Permit, at Landlord’s expense. In the event that governmental or
quasi-governmental authorities having jurisdiction over the construction of the
Building or any permit, license or approval required in connection therewith
shall impose terms or conditions to the Permit that (a) are inconsistent with
Landlord’s obligations hereunder, (b) increase the cost of performing Landlord’s
Work or (c) may materially delay performance of Landlord’s Work, then Landlord
and Tenant shall make all reasonable and good faith efforts to agree upon an
approach, strategy or course of action to mitigate or remove any such terms and
conditions, but Landlord alone shall bear any costs associated with any such
approach, strategy or course of action with respect to base building issues.
Tenant shall pay for such costs, as they relate to non-base building matters,
from the Tenant Improvement Allowance.

2.2.          Landlord’s Work shall be performed by licensed and reputable
contractors in conformity with the construction documents to be prepared in
accordance with this Exhibit G and the Permit. Performance of Landlord’s Work,
however, shall be subject to the terms of this Exhibit G and to such
modifications that are (a) consistent with good engineering and design
practices, (b) required due to field conditions, (c) required in order to meet
the requirements of Applicable Laws or (d) otherwise permitted under the terms
of this Work Letter.

3.                                       Design.

3.1.          Tenant’s Architect shall be the architect of record for Landlord’s
Work, and shall be solely responsible for the preparation of all schematic,
design and construction documents for, and the supervision and administration
of, Landlord’s Work, and the compliance of the Plans (as defined below) with
Applicable Laws. The foregoing shall not absolve Landlord or Landlord’s
contractors of responsibility for the failure to comply with Applicable Laws in
the performance of Landlord’s Work, unless such failure results from Tenant’s
Architect’s failure to comply with the preceding sentence.

3.2.          With Working Drawings, as defined in Section 3.4 below, Tenant
shall cause Tenant’s Architect to prepare and deliver to Landlord, for
Landlord’s approval (such approval not to be unreasonably withheld), Tenant’s
requirements for Landlord’s Work, including (but not limited to) (a) the
location and specification of telephone and other communications outlets, (b)
the location and specification of electrical load and outlet requirements,
especially those required to accommodate items such as computers and 220 volt
equipment, (c) the location of machines that produce heat in excess of that
produced by normal office equipment (e.g., telephones, calculators, desktop
computers and desktop facsimile machines), (d) specifications of heat output

G-1


--------------------------------------------------------------------------------


(in Btus/hour) and required operating conditions (e.g., maximum/minimum
temperature, hours of operation) for equipment referenced in Subsection 3.2(c),
and (e) floor load requirements.

3.3.          No later than November 14, 2005, Tenant shall cause Tenant’s
Architect to prepare and deliver to Landlord for Landlord’s written approval,
such approval not to be unreasonably withheld, design and architectural drawings
(“Design Drawings”) for all of Landlord’s Work. The Design Drawings shall
include the following: a master legend, construction plan and all architectural
details, elevations and specifications necessary to perform Landlord’s Work.
Landlord shall deliver in writing its reasonable objections with regard to the
Design Drawings within five (5) business days of delivery thereof. Within five
(5) business days following delivery of any such objections, Tenant shall cause
the Design Drawings to be revised to eliminate such objections, and shall
resubmit said drawings to Landlord for Landlord’s written approval.
Notwithstanding any approval by Landlord of the Design Drawings, the Working
Drawings or the Final Working Drawings (as defined below), Tenant shall be
solely responsible for the content of such drawings, plans and specifications
(including compliance with Applicable Laws, including, but not limited to,
compliance with the ADA). Landlord shall be entitled to deduct the fee for
Landlord’s construction manager (the “Construction Manager”) from the Tenant
Improvement Allowance (subject to the limitation on the total construction
management fee set forth at section 4.6 of the Lease) for review of Tenant’s
plans, drawings and specifications (including, but not limited to, the cost of
review of mechanical, electrical and plumbing plans and review for compliance
with Applicable Laws). Tenant shall be an addressee and receive true and correct
copies of all reports issued by Landlord’s consultants. Landlord agrees that the
Construction Manager shall be selected and retained not later than upon
completion and approval of the Design Drawings.

Landlord’s failure at any time to deliver to Tenant, within the time periods
specified, any objections to the then-current Design Drawings delivered by
Tenant shall be deemed for all purposes to constitute Landlord’s approval
thereof.

3.4.          Promptly following approval of the Design Drawings, but in no
event later than thirty-five (35) calendar days following approval of the Design
Drawings, Tenant shall cause Tenant’s Architect to prepare construction plans
and specifications (“Working Drawings”) for the Design Drawings approved by
Landlord, and to deliver copies thereof to Landlord for Landlord’s written
approval, which approval Landlord shall not unreasonably withhold. Landlord
shall deliver written notice of approval or of any objections to the Working
Drawings (specifying such objections in detail) to Tenant within ten (10)
business days after delivery to Landlord of the Working Drawings. Within ten
(10) business days of delivery of Landlord’s comments to the Working Drawings,
Tenant shall cause the Working Drawings to be revised to address Landlord’s
objections, and revised copies thereof to be delivered to Landlord for
Landlord’s written approval, which approval Landlord shall not unreasonably
withhold, or for further comments by Landlord. Landlord shall approve such
revised Working Drawings, or shall specify any further objections thereto, in
writing to Tenant within five (5) business days after delivery of such revised
Working Drawings, and Tenant shall send revised Working Drawings to Landlord
within ten (10) business days of receipt of Landlord’s written objections.
Landlord shall continue to provide comments and Tenant shall continue to revise
the Working Drawings until Landlord reasonably approves the same; provided,
however, that Landlord bear the cost of any plan revisions after Tenant has
produced two (2) revisions of Working Drawings in response to Landlord’s
comments unless the need for such revisions arises from the failure of such
Working Drawings to comply with Applicable Laws, or from the Working Drawings’
technical inadequacy or insufficiency.

Landlord’s failure at any time to deliver to Tenant, within the time periods
specified, any objections to the then-current Working Drawings delivered by
Tenant shall be deemed for all purposes to constitute Landlord’s approval
thereof.

3.5.          Tenant shall communicate directly with all appropriate architects
and engineers to ensure that final engineering working drawings approved by
Tenant are delivered to Landlord within ten (10) days after submission of the
final Working Drawings, which final engineering working drawings, as approved by
Landlord and Tenant pursuant to this Section 3.5, shall constitute the “Final
Working Drawings.” Within ten (10) days after submission of the Final Working
Drawings, a detailed, line-item estimate of the cost of performing Landlord’s
Work

G-2


--------------------------------------------------------------------------------


shall be prepared and Landlord and Tenant shall meet to review and approve final
engineering working drawings and the related cost estimates, including all
subcontractor and supplier cost quotes, which approval either party may withhold
in its reasonable discretion.

3.6.          All of Tenant’s plans and drawings (and changes thereto) shall be
subject to Landlord’s prior written approval, which approval Landlord shall not
unreasonably withhold. Any such approval shall not constitute either (a)
approval of any delay caused by Tenant, (b) a waiver of any right or remedy that
may arise as a result of such delay or (c) Landlord’s representation that such
approved plans, drawings or changes comply with Applicable Laws. Any deficiency
in design, although the same received Landlord’s prior written approval, shall
be solely Tenant’s responsibility; provided that Landlord has given prompt
written notice to Tenant and Tenant’s Architect of any item in any plans or
drawings observed by Landlord or that Landlord’s consultants inform Landlord
that they have observed that does not conform with Applicable Laws and good
construction practice. Landlord’s prior written approval shall be deemed granted
in all instances where Landlord shall have failed to timely respond to Tenant’s
submissions as provided above in this Section 3.

3.7.          Landlord shall not be required to perform, as part of the
Landlord’s Work, any work that would not comply with the Permit, with Applicable
Laws, or with any building plans filed with Governmental Authorities. Any
changes required by any Governmental Authorities affecting performance of
Landlord’s Work shall not be deemed to violate any plans or provisions of this
Exhibit G, shall not result in any delay in the Commencement Date, and shall not
require the payment to Tenant of any rent abatement or other compensation;
provided however, that Landlord shall promptly notify Tenant upon Landlord’s
discovery of work that would not comply with the Permit, Applicable Law or with
any building plans filed with Governmental Authorities; provided, further, that
Tenant shall have the right to contest the determination of any Governmental
Authority or make an alternative selection; and provided, further, that Landlord
shall be entitled to a day-for-day extension of deadlines for performing
Landlord’s Work under the Lease and this Work Letter for every day of delay
caused by any such contest initiated by Tenant.

3.8.          Landlord and Tenant agree that the Premises shall be constructed
in substantial accordance with the Final Working Drawings.

3.9.          Except with regard to Landlord’s Work, Landlord shall not have any
obligation whatsoever with respect to the finishing of the Premises for Tenant’s
use and occupancy.

4.                                       Performance of Landlord’s Work.

4.1.          Landlord shall substantially complete Landlord’s Work in a good
and workmanlike manner and in accordance with Applicable Laws and subject to the
terms of this Exhibit G on or before the Commencement Date. Landlord agrees to
consult with Tenant, to the extent reasonable under the circumstances, regarding
any change to Landlord’s Work that (a) is required due to field conditions, (b)
will materially impact the design, utility or functionality of the Premises or
the ability to meet the requirements of Tenant that have been approved by
Landlord and (c) has more than one (1) alternative solution. Landlord agrees to
implement any reasonable alternative solution proposed by Tenant for such
change, to the extent that such alternative will not increase the cost to be
borne by Landlord or delay the completion of Landlord’s Work (unless Tenant
agrees to accept such costs and risks), or adversely impact the structure or
systems serving the Premises or any other portion of the Project or any of the
occupants thereof. In the event Tenant reduces the scope of Landlord’s Work,
Tenant shall not be entitled to an allowance or credit for any deleted work or
unused materials, except to the extent of (i) any equipment, casework, or
fixtures already ordered or purchased, which shall be either credited (less a
reasonable restocking charge) or turned over to Tenant, at Landlord’s sole
discretion, and (ii) any contractor or subcontractor labor savings realized by
Landlord that are directly attributable to the reduced work scope. Landlord’s
Work shall be deemed approved by Tenant in all respects upon Substantial
Completion (as defined below) of Landlord’s Work, subject to completion of long
lead and Punchlist Work (as defined below). Without limitation of Tenant’s
rights under Section 4.6 of the Lease, Landlord’s Work shall constitute a single
non-recurring obligation on the part of the Landlord.

G-3


--------------------------------------------------------------------------------


4.2.          Landlord may make Minor Variations (as defined below) in the size,
design, engineering, configuration and siting of Landlord’s Work, provided that
such Minor Variations have been reviewed and reasonably approved by Tenant’s
Architect. Such Minor Variations, if so approved, shall not render the Lease
void or voidable, nor shall any such Minor Variations entitle the Tenant to any
reduction or abatement in rent, anything herein contained and any rule of law or
equity to the contrary notwithstanding. “Minor Variations” shall mean any
modifications to Landlord’s Work, to the extent such modifications are
reasonably required to (a) comply with Applicable Laws or to obtain or comply
with any required permit (including, but not limited to, the Permit), (b) comply
with any request by Tenant for modifications to Landlord’s Work, (c) comport
with good design, engineering and construction practices, (d) make reasonable
adjustments for field deviations encountered in the performance of Landlord’s
Work or (e) de minimis changes performed in the field. Notwithstanding anything
in this Section 4.2 to the contrary, Landlord shall not be required to obtain
prior approval from Tenant’s Architect for Minor Variations reasonably required
to comply with Applicable Laws or to obtain or comply with any required permit
(including, but not limited to, the Permit), but Landlord shall provide Tenant
with prompt written notice of any and all such Minor Variations.

4.3.          If Tenant requests any change or addition to Landlord’s Work after
Tenant’s approval of the final Design Drawings or the Final Working Drawings, as
the case may be, Landlord shall perform such change or addition. All additional
expenses (including Landlord’s construction management fee) attributed to any
change order requested by Tenant and approved by Landlord shall be chargeable to
the Tenant Improvement Allowance, and if such Tenant Improvement Allowance shall
be exhausted by the Project Budget, shall be payable within thirty (30) days
next following invoicing.

4.4.          All change orders shall be in writing in substantially the same
form as the AIA standard change order form, and shall identify any change in the
cost or time for completion of Landlord’s Work that is attributable to such
change order. Landlord agrees to consult in good faith with Tenant regarding the
potential impact on the contract time or cast of any change orders proposed by
Tenant, but no statements or representations made in any such consultations
shall be binding upon Landlord, except to the extent actually reflected in such
change order signed by Landlord and Tenant.

4.5.          Landlord and the Construction Manager shall conduct progress
meetings at the Building not less often than weekly during the construction
process. Tenant and Tenant’s Architect shall be given prior notice of, and shall
be entitled to attend, such progress meetings.

4.6.          Landlord shall obtain a final certificate of occupancy with
reasonable promptness subsequent to the Term Commencement Date and the
completion of Landlord’s Work.

5.                                       Costs.

5.1.          Landlord’s Work shall be purchased and installed by Landlord at
Tenant’s sole cost and expense first chargeable to the Tenant Improvement
Allowance, until exhausted. It is understood and agreed that Landlord is under
no obligation to bear any portion of the cost of any of Landlord’s Work, except
to the extent of the Tenant Improvement Allowance, or as otherwise expressly
provided herein. Construction Costs (as hereinafter defined), and the fee for
the Construction Manager, shall first be deducted by Landlord from the Tenant
Improvement Allowance. “Construction Costs” shall mean the cost at current
market value of labor and material and equipment designed, specified, selected
or specially provided for by Tenant’s Architect, plus a reasonable allowance for
contractor overhead and profit. In addition, a reasonable allowance for
contingencies shall be included for market conditions at the time of bidding and
for changes in Landlord’s Work during construction. Construction Costs shall not
include the compensation of Tenant’s Architect, Tenant’s Architect’s
consultants, any basic or specialty consultants, salaries and other compensation
of a contractor’s personnel stationed at the contractor’s principal office or
offices other than the site office and expenses of contractor’s offices other
than the site office; overhead and general expenses; a contractor’s capital
expenses, including interest on the contractor’s capital employed for the
Project; rental costs of machinery and equipment; costs due to a contractor’s
negligence or failure to fulfill its specific responsibilities; or costs that
are Tenant’s responsibility pursuant to the Lease or this Work.

G-4


--------------------------------------------------------------------------------


 

Letter. If any portion of the Construction Manager’s compensation is based upon
a percentage of Construction Costs, then Construction Costs, for the purpose of
determining such portion, shall not include the compensation of the Construction
Manager or the Construction Manager’s consultants. If the Construction Costs
exceed the Tenant Improvement Allowance, Tenant shall pay the amount of such
excess as follows: Tenant shall pay to Landlord in advance an amount such that
(a) if performance of Landlord’s Work has commenced, fifty percent (50%) of the
then-current total price for Landlord’s Work in excess of the Tenant Improvement
Allowance shall have been paid, (b) if construction of Landlord’s Work is then
fifty percent (50%) complete, seventy-five percent (75%) of the then-current
total price for Landlord’s Work in excess of the Tenant Improvement Allowance
shall have been paid, and (c) if Landlord’s Work is Substantially Complete, one
hundred percent (100%) of the then-current total price for Landlord’s Work in
excess of the Tenant Improvement Allowance shall have been paid. If Tenant fails
to pay, or is late in paying, any sum due to Landlord under this Exhibit G, then
Landlord shall have all of the rights and remedies set forth in the Lease for
nonpayment of Rent (including, but not limited to, the right to interest and the
right to assess a late charge), and for purposes of any litigation instituted
with regard to such amounts the same shall be considered Rent.

5.2           Tenant relies upon the organization, management, skill,
cooperation and efficiency of the Construction Manager to ensure that the
contractors provide proper supervision, scheduling and management of Landlord’s
Work and other efforts of the contractors, so that the contractors complete
Landlord’s Work in accordance with this Work Letter. In furtherance of the same,
Landlord and Tenant agree that all budgets, cost records and other documentation
for Landlord’s Work, as noted below, shall be kept on an “open book” basis and
shall be reviewable by Tenant and Tenant’s Architect upon forty-eight (48)
hours’ notice at the Building, at Landlord’s Pennsylvania office or at the
Construction Manager’s office, wherever such budgets, cost records and other
documentation are kept.

5.3           The Construction Manager shall keep full and detailed accounts and
exercise such controls as may be necessary for proper financial management.
Tenant, Tenant’s Architect and Tenant’s accountants shall have access to the
Construction Manager’s records, books, correspondence, instructions, drawings,
receipts, subcontracts, purchase orders, vouchers, memoranda and other data
relating to Landlord’s Work, and the Construction Manager shall preserve these
for a period of three (3) years after final payment, or for such longer period
as may be required by Applicable Laws.

5.4           The Construction Manager shall promptly provide documentation
detailing variances between the actual costs of Landlord’s Work and the
estimated or budgeted costs.

5.5           [Intentionally omitted]

5.6           The Construction Manager shall prepare a project application for
payment based on the contractors’ certificates for payment on form AIA G702,
G703 (the “AIA Form”), signed by Tenant’s Architect, which certificates shall
reflect retainage of ten percent (10%). Such certification for payment shall
constitute a representation to Tenant and Landlord, based on the Construction
Manager’s determinations at the Premises and on the data comprising the
contractors’ applications for payment, that, to the best of the Construction
Manager’s knowledge, information and belief, the Landlord’s Work has progressed
to the point indicated and the quality of Landlord’s Work is in accordance with
the construction contract documents. The foregoing representations are subject
to an evaluation of Landlord’s Work for conformance with all plans and drawings
upon Substantial Completion, to results of subsequent tests and inspections, to
minor deviations from the plans and drawings correctable prior to completion of
Landlord’s Work and to specific qualifications expressed by the Construction
Manager. The issuance of a certificate for payment shall further constitute a
representation by the Construction Manager that the applicable contractor is
entitled to payment in the amount certified. Landlord shall reimburse Tenant for
payments made in conformity with the Lease and this Work Letter to Tenant’s
Architect prior to the date of this Work Letter, with such reimbursement to
occur no later than thirty (30) days after Landlord’s receipt from Tenant of (a)
an AIA Form conforming to the requirements of this Section 5.6 with regard to
such payments and (b) an unconditional lien release with respect to such
payments.

G-5


--------------------------------------------------------------------------------


 

5.7           The issuance of a certificate for payment shall be a
representation by the Construction Manager that it has (a) made all necessary
on-site inspections to check the quality or quantity of Landlord’s Work, (b)
reviewed copies of requisitions received from subcontractors and material
suppliers and other data reasonably requested by Tenant to substantiate the
contractor’s right to payment and (c) ascertained how or for what purpose the
contractor has used money previously paid. The issuance of a certificate of
payment shall constitute a representation by the Construction Manager that it
has made all necessary evaluations of Landlord’s Work, subject to any hidden or
latent defects in contractors’ work.

5.8           Landlord’s Work shall be performed on a guaranteed maximum price
(“GMP”) basis, with Tenant having the right to approve or disapprove all amounts
exceeding the GMP in accordance with this Work Letter.

5.9           Evaluations of the budget, preliminary estimates of Construction
Costs, and detailed estimates of Construction Costs prepared by the Construction
Manager represent the Construction Manager’s best judgment as a person or entity
familiar with the construction industry.

5.10         Landlord shall exercise due care in performing Landlord’s Work.

6.                                      Bidding.

6.1           The Construction Manager shall submit the list of prospective
bidders for Tenant’s Architect’s and Tenant’s review and approval, which
approval Tenant shall not unreasonably withhold, condition or delay, and which
approval shall be granted or withheld in writing by Tenant to Landlord and the
Construction Manager within three (3) days of receipt of such list.

6.2           The Construction Manager shall establish bidding schedules and,
with the assistance of Tenant’s Architect, shall issue bidding documents to
bidders and conduct prebid conferences with prospective bidders. The
Construction Manager shall assist Tenant’s Architect with respect to questions
from bidders and with the issuance of addenda.

6.3           The Construction Manager shall receive bids, prepare bid analyses
and make recommendations to Landlord and Tenant for Landlord’s awarding of
contracts or rejection of bids.

6.4           Landlord will present Tenant with a GMP proposal, based upon bona
fide bid proposals provided by not less than three (3) qualified contractors,
two (2) of which shall be specified by Tenant but that must be reasonably
acceptable to Landlord.

6.5           If the sum of the lowest bona fide bids or negotiated proposals
plus the Construction Manager’s estimate of other elements of Construction Costs
for Landlord’s Work and all soft costs payable from the Tenant Improvement
Allowance exceeds $3,715,400, the Tenant shall promptly (a) require the
Construction Manger to rebid the relevant work or renegotiate the existing bids
within a reasonable time, (b) cooperate in revising the scope and quality of
Landlord’s Work to the extent necessary to reduce the Construction Costs to a
level reasonably acceptable to Tenant or (c) grant approval in writing of an
increase in the budget necessary to cover the bids received by the Construction
Manager.

7.                                      [Intentionally omitted]

8.                                      Substantial Completion

8.1           “Substantial Completion” shall have the meaning ascribed to that
term in Article 4 of the Lease.

8.2           In the event Landlord’s Work is not Substantially Complete on or
before the Estimated Term Commencement Date, Landlord shall have no liability to
Tenant except as otherwise provided for in the Lease, nor shall Tenant have any
claim against Landlord for consequential damages arising there from (whether
from diminution of Tenant’s business or

G-6


--------------------------------------------------------------------------------


 

otherwise); provided, however, that in the event Landlord’s Work is not
Substantially Complete on or before the Estimated Term Commencement Date for
reasons other than Tenant Delays, the Rent reserved to Landlord under the Lease
shall not be deemed to accrue to Landlord until the date upon which Landlord
Substantially Completes such work and tenders possession of the Premises to
Tenant. The foregoing notwithstanding, nothing herein shall be in limitation of
Tenant’s rights at Section 4.1 of the Lease.

8.3           Notwithstanding anything herein to the contrary, in no event shall
Landlord be liable to Tenant for delay of Substantial Completion or the
Commencement Date to the extent occasioned by (a) Tenant’s selection of
materials that are designated as long lead items by the Construction Manager,
(b) Tenant’s failure to comply with any of the deadlines specified in this
Exhibit G or with any of the other requirements of this Exhibit G or the Lease,
(c) Tenant’s request for modifications to the Design Drawings, Working Drawings
or Final Working Drawings subsequent to the date the same are approved by
Landlord, (d) Tenant’s failure to pay when due any amount required pursuant to
this Exhibit G or (e) any other act or omission by Tenant or Tenant’s agents,
employees, architects or contractors (each, a “Tenant Delay”). In the event of
any Tenant Delay that actually delays an item of Landlord’s Work on the project
schedule’s critical path, Tenant shall reimburse Landlord for any additional
costs incurred in connection with the performance of Landlord’s Work that is
occasioned by such Tenant Delay; provided that Tenant shall not be liable to
Landlord for consequential, indirect or special damages related thereto, except
those for which Landlord is found liable to third parties as a result of such
Tenant Delay, and provided, further, that Landlord shall promptly notify Tenant
of any such Tenant Delay after Landlord becomes aware of the same. Furthermore,
no Tenant Delay shall be deemed to have occurred unless Landlord shall have
furnished Tenant, when practicable, with notice of an actual Tenant Delay that
has been suffered or of a Tenant Delay that is likely to occur. Landlord agrees
to furnish such notice as soon as reasonably practicable after Landlord shall
have actual knowledge of the facts or circumstances giving rise thereto, and the
parties agree that such notice may be delivered telephonically or by facsimile
transmission to Tenant’s Agent. In the event any Tenant Delay shall occur,
Substantial Completion shall be deemed to have occurred on the date on which
Substantial Completion would have occurred but for Tenant Delay.

9.                                       Punchlist Work. Landlord’s and Tenant’s
designated agents shall conduct a joint inspection of Landlord’s Work promptly
following issuance of a certificate of substantial completion by Tenant’s
Architect, and shall jointly prepare a written statement specifying any
incomplete items of Landlord’s Work (herein referred to as “Punchlist Work”).
Any disputes as to the nature or existence of any Punchlist Work shall be
resolved by Tenant’s Architect. Landlord agrees to use reasonable efforts to
complete all Punchlist Work within thirty (30) days from the Commencement Date
except such items that cannot practicably be completed within such time, but
such items must be completed diligently thereafter, and in no event later than
ninety (90) days from the Commencement Date. The (a) achievement of Substantial
Completion together with (b) the preparation by Landlord and Tenant of the list
of Punchlist Work shall constitute Tenant’s acknowledgment that the Premises are
in good condition and that Landlord’s Work is satisfactory, except as to any
long lead items and Punchlist Work. Neither Tenant nor its agents shall have the
right to make any alteration to the Premises until preparation of the statement
of the Punchlist Work.

10.                                 Tenant Access.

10.1         Landlord hereby agrees to permit Tenant access, at Tenant’s sole
risk and expense, to the Premises thirty (30) days prior to the Commencement
Date to perform installation of telephones, cabling, special equipment and, to
the extent reasonable, trade fixtures, artwork and furniture during normal
business hours; provided that such work is coordinated with the Construction
Manager and that Tenant complies with all procedures and other reasonable
restrictions and conditions as Landlord may impose; and provided, further, that
Tenant shall be liable to Landlord for any damage caused by Tenant as a result
of such activities. So long as Tenant shall engage only in the activities
enumerated in the preceding sentence, such access shall not constitute
acceptance of possession, nor occupancy or use of the Premises. Notwithstanding
the foregoing provisions of this Section 10.1, Tenant shall have no right to
enter into the Premises unless and until Tenant shall deliver to Landlord
evidence of insurance reasonably

G-7


--------------------------------------------------------------------------------


 

required by Landlord in connection with such pre-commencement access (including,
but not limited to, any insurance that Landlord may require pursuant to the
Lease).

10.2         Tenant agrees that, in the event of any entry upon any portion of
the Premises by or on behalf of Tenant prior to the Commencement Date, Landlord
shall not be liable in any way for injury, loss or damage that may occur to any
of Tenant’s work or installations made in the Premises, or to any personal
property placed therein, except to the extent that such injury, loss or damage
is caused by the gross negligence or willful misconduct of Landlord or
Landlord’s agents.

10.3         In no event shall Tenant or its employees, consultants, agents,
contractors or suppliers interfere with the performance of Landlord’s Work, or
with any inspections or issuance of final approvals by Governmental Authorities,
and in the event of any such interference Landlord shall have the right to
exclude Tenant and Tenant’s employees, consultants, contractors and agents from
the Premises, but only to the extent necessary to enable Landlord to timely
perform Landlord’s Work.

11.                                 Miscellaneous.

11.1         Force Majeure. Landlord shall not be deemed in default with respect
to the failure to perform any of the terms, covenants and conditions of this
Work Agreement to be performed by Landlord if such failure is due in whole or in
part to any strike, lockout, labor dispute (whether legal or illegal), civil
disorder, inability to procure materials or permits, failure of power,
restrictive governmental laws or regulations, riots, insurrections, wars, fuel
shortages, accidents, abnormal weather conditions, casualties, acts of God, acts
of other tenants or occupants of the Building, or any other cause beyond the
reasonable control of Landlord. In any such event, the term for performance by
Landlord shall be extended by an amount of time equal to the period of the delay
so caused; provided, however, that for purposes of Tenant’s rights at Section
4.1 of the Lease to claim a rent credit or to elect to terminate the Lease by
reason of Landlord’s failure to timely deliver the Premises at Substantial
Completion, Force Majeure shall not serve to extend the operative dates for the
exercise of such rights by more than sixty (60) days in the aggregate.

11.2         Number: Headings. Where applicable in this Work Letter, the
singular includes the plural and the masculine or neuter includes the masculine,
feminine and neuter. The section headings of this Work Letter are not a part of
this Work Letter and shall have no effect upon the construction or
interpretation of any part hereof.

11.3         Time of Essence. Time is of the essence with respect to the
performance of every obligation of this Work Letter.

11.4         Covenant and Condition. Each provision of this Work Letter
performable by Landlord or by Tenant shall be deemed both a covenant and a
condition.

11.5         No Prior Agreements. The terms of the Lease, the exhibits and
schedules thereto, and this Work Letter are intended by the parties as a final
expression of their agreement with respect to the terms as are included herein,
and may not be contradicted by evidence of any prior or contemporaneous
agreement.

11.5         Severability. Any provision of this Work Letter that shall prove to
be invalid, void or illegal shall in no way affect, impair or invalidate any
other provision hereof, and all other provisions of this Work Letter shall
remain in full force and effect and shall be interpreted as if the invalid, void
or illegal provision did not exist.

11.7         Drafting. The language in all parts of this Work Letter shall be in
all cases construed as a whole according to its fair meaning and not strictly
for or against either Landlord or Tenant.

11.8         Successors and Assigns. Each of the covenants, conditions and
agreements herein contained shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs; legatees;
devisees; executors; administrators; and permitted

G-8


--------------------------------------------------------------------------------


 

successors, assigns, sublessees.  Nothing in this Section 11.8 shall in any way
alter the provisions of the Lease permitting or restricting assignment or
subletting.

11.9   Notices.  Any notice, consent, demand, bill, statement or other
communication required or permitted to be given hereunder shall be in writing
and shall be given in accordance with the terms of the Lease.

11.10 Authority.  That individual or those individuals signing this Work Letter
represent that said individual or individuals have the power, authority and
legal capacity to sign this Work Letter on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf said individual or individuals
have signed.

11.11 Counterparts.  This Work Letter may be executed in one or more
counterparts, each of which, when taken together, shall constitute one and the
same document.

11.12 Consent and Approval.  When used herein, a covenant by either party not to
unreasonably withhold consent or approval shall be interpreted as that party’s
agreement not to unreasonably withhold, delay or condition such a consent or
approval.

[remainder of this page intentionally left blank]

G-9


--------------------------------------------------------------------------------


 

In witness whereof, Landlord and Tenant have executed this Work Letter to be
effective on the date first above written.

Landlord:

 

 

Witness:

BMR-7 Graphics drive LLC,

 

a Delaware limited company

 

 

/s/ KEVIN M. SIMONSEN

 

By:

/s/ Gary A. Kreitzer

 

Name:

Kevin M. Simonsen

 

Name:

 Gary A. Kreitzer

 

Title:

 Executive Vice President

 

 

 

 

 

Tenant:

 

 

Witness

linguagen corporation,

 

a Delaware corporation

 

 

/s/

 

By:

/s/ Scott Horvitz

 

Name:

[illegible]

 

Name:

 Scott Horvitz

 

 

Title:

 CFO

 

 

 

G-10


--------------------------------------------------------------------------------


EXHIBIT H

FORM OF CONSENT TO SUBLEASE

This CONSENT TO SUBLEASE (this “Consent”) is entered into as of this         day
of [           ], 20[  ], by and between BMR-7 GRAPHICS DRIVE LLC, a Delaware
limited liability company (“Master Lessor”), LINGUAGEN CORPORATION, a Delaware
corporation (“Sublessor”), and [           ], a [          ] (“Sublessee”).

RECITALS

A.             WHEREAS, Muster Lessor and Sublessor entered into that certain
Lease dated as of November 28, 2005 (as the same may have been amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Lease”), whereby Sublessor leases certain premises (the “Premises”) from Master
Lessor at 7 Graphics Drive in Ewing, New Jersey (the “Building”); and

B.              WHEREAS, Sublessor has applied to Master Lessor for its consent
to that certain [Sublease) dated as of [          ], 20[  ] (the “Sublease”), by
and between Sublessor and Sublessee, whereby Sublessor subleases its interest in
[a portion of] the Premises to Sublessee.

AGREEMENT

NOW, THEREFORE, Master Lessor hereby consents to the Sublease, subject to and
upon the following terms and conditions, to each of which Sublessor, Sublessee
and Master Lessor expressly agree:

I.               Nothing contained in this Consent shall either:

(a)      operate as a consent to or approval by Master Lessor of any of the
provisions of the Sublease or as a representation or warranty by Master Lessor,
and Master Lessor shall not be bound or estopped in any way by the provisions of
the Sublease; or

(b)      be construed to modify, waive or affect any of the provisions,
covenants or conditions of, or any rights or remedies of Master Lessor under,
the Master Lease. In the case of any conflict between the provisions of this
Consent and those of the Sublease, the provisions of this Consent shall prevail.

2.              Sublessor and Sublessee expressly assume and agree that during
the term of the Sublease, each shall perform and comply with each and every
obligation of Sublessor under the Master Lease.

3.              Neither the Sublease nor this Consent shall release or discharge
Sublessor from any liability under the Master Lease, and Sublessor shall remain
liable and responsible for the full performance of all of the provisions,
covenants and conditions set forth in the Master Lease. The acceptance of rent
by Master Lessor from Sublessee or from any other person shall not be deemed a
waiver by Master Lessor of any provisions of the Master Lease. Sublessor and
Sublessee understand and represent that by entering into the Sublease, Master
Lessor’s rights, remedies and liabilities under the Master Lease have not in any
way been modified.

4.              Sublessor and Sublessee warrant that the attached Sublease
represents the entire agreement between them. Sublessee further warrants that
there was no compensation or consideration paid to either party as a condition
of this Consent or the Sublease other than as stated herein or therein.

5.              The Sublease shall be subject and subordinate at all times to
the Master Lease and all of its provisions, covenants and conditions. In case of
a conflict, the provisions of the Master Lease shall prevail.

6.              This Consent shall not constitute a consent to any subsequent
subletting or assignment of the Master Lease, the Sublease or the Premises. This
Consent may not be assigned by Sublessor or Sublessee in whole or in part.

H-1


--------------------------------------------------------------------------------


7.              Sublessor and Sublessee shall protect defend, indemnify,
release, save and hold Master Lessor and each of Master Lessor’s officers,
directors, affiliates, employees, agents, consultants and lenders (each, an
“Indemnified Party”) harmless from and against any and all Losses (as defined
below) imposed upon or incurred by or asserted against such Indemnified Party
and directly or indirectly arising out of or in any way relating to Sublessor’s
or Sublessee’s failure to perform or comply with any existing Master Lease
obligations, and otherwise as set forth in the Master Lease. As used herein, the
term “Losses” includes any and all claims, suits, liabilities, actions,
proceedings, obligations, debts, damages, losses, costs, expenses, diminutions
in value, fines, penalties, charges, fees, expenses, judgments, awards, amounts
paid in settlement, punitive damages and foreseeable and unforeseeable
consequential damages of whatever kind or nature (including, without limitation,
attorneys’ fees and other costs of defense).

8.              In the event of any default of Sublessor under the Master Lease,
Master Lessor may proceed directly against Sublessor, any guarantors, or any one
else liable under the Master Lease or the Sublease without first exhausting
Master Lessor’s remedies against any other person or entity liable therefor to
Master Lessor.

9.              In the event that Sublessor defaults in its obligations under
the Master Lease, Master Lessor may, at its option and without being obligated
to do so, require Sublessee to attorn to Master Lessor. If Master Lessor elects
to require Sublessee to so attorn, then Master Lessor shall undertake the
obligations of Sublessor under the Sublease from the time of the exercise of
Master Lessor’s option under this Section until termination of the Sublease;
provided, however, that Master Lessor shall not be liable for any prepaid rents
or any security deposit paid by Sublessee, nor shall Master Lessor be liable for
any other defaults of Sublessor under the Sublease.

10.            If Master Lessor brings about legal action or proceedings to
enforce the terms and/or conditions of the Master Lease or to declare its rights
thereunder, Sublessor and Sublessee agree that any attorneys’ fees, costs and
expenses of such proceeding shall be paid by the losing party as determined by
the appropriate court.

11.            This Consent (a) shall be construed in accordance with the laws
of the State of New Jersey, without regard to its conflict of law principles,
(b) contains the entire agreement of the parties hereto with respect to the
subject matter hereof and (a) may not be changed or terminated orally or by any
course of conduct.

12.            Sublessor represents and warrants that it has dealt with no
broker, agent or other person in connection with this transaction and that no
broker, agent or other person brought about this transaction, [other than
[          ],] and Sublessor agrees to indemnify and hold Master Lessor and
Sublessee harmless from and against any claims by [this or] any [other] broker,
agent or other person claiming a commission or other form of compensation by
virtue of having dealt with Sublessor with regard to the Sublease. The
provisions of this Section shall survive the expiration or earlier termination
of this Consent or the Master Lease.

13.            If any terms or provisions of the Master Lease or this Consent,
or the application thereof to any person or circumstance, shall to any extent be
held to be invalid or unenforceable, then the remainder of the Master Lease,
this Consent or the application of such term or provision to persons or
circumstances other than those as to which they are held invalid or
unenforceable shall not be affected thereby, and each term and provision of the
Master Lease and this Consent shall be valid and enforceable to the fullest
extent permitted by law. Master Lessor’s rights and remedies provided for in the
Master Lease, this Consent or by law shall, to the extent permitted by law, be
cumulative.

14.            This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

H-2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Sublessor and Sublessee have affixed their respective
signatures hereto as evidence of understanding of and agreement to the above,
and Master Lessor has affixed its signature hereto to convey its consent to the
Sublease.

 

MASTER LESSOR:

 

 

 

WITNESS:

 

BMR-7 GRAPHICS DRIVE LLC,

 

 

a Delaware limited liability company

 

 

 

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

SUBLESSOR;

 

 

 

WITNESS:

 

LINGUAGEN CORPORATION,

 

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

WITNESS:

 

 

 

 

SUBLESSEE:

 

 

 

 

 

[           ],

 

 

a [           ]

 

 

 

 

 

By:

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

 

H-3


--------------------------------------------------------------------------------


EXHIBIT I

FORM OF WAIVER AND SUBORDINATION

Gentlemen/Ladies:

Oxford Finance Corporation, together with its successors and assigns, if any,
(“Secured Party”) has entered into, or is about to enter into, a security
agreement, chattel mortgage or similar agreement (“Security Agreement”) with
Linguagen Corporation (“Debtor”), pursuant to which the Debtor has granted, or
will grant, to Secured Party a security interest in certain Personal Property.

Some or all of the Personal Property is, or will be, located at certain premises
known as 7 Graphics Drive, Ewing, New Jersey (“Premised”).

For the purposes of this Waiver “Personal Property” will include all laboratory,
scientific, and production equipment, computer equipment; lab and office
furniture; office and warehouse equipment; molds and tooling; and other similar
tangible assets and their replacements now or hereafter financed under the
Security Agreement, and will exclude all leasehold and tenant improvements.
Financing under the Security Agreement will occur from time to time, now and in
the future. At any time, at your request, Secured Party will provide you with a
list of equipment financed as of the date of the request.

By your signature below, you hereby agree (and we shall rely on your agreement)
that: (i) the Personal Property is, and shall remain, personal property
regardless of the method by which it may be, or become, affixed to the Premises;
(ii) your interest in the Personal Property and any proceeds thereof (including,
without limitation, proceeds of any insurance therefor) shall be, and remain,
subject and subordinate to the interests of Secured Party; (iii) Secured Party,
and its employees and agents, shall have the right upon any default by the
Debtor under the Security Agreement, to enter into the Premises and to remove
the Personal Property from the Premises. None of the Personal Property will be
deemed fixtures, and the Secured Party may enter the Leased Premises to remove
the Personal Property, or any part thereof at any time, and from time to time,
to the exercise of its rights under the Security Agreement; provided, however,
Secured Party shall provide forty-eight hours advance written notice to Landlord
prior to entering the Leased Premises in the exercise of its rights hereunder.
Secured Party agrees to reimburse you for any damages actually caused to the
Premises by Secured Party, or its employees or agents, during any such removal.
Landlord waives any right of distraint or execution against the Personal
Property or any claim to the Personal Property during the effectiveness of the
Security Agreement. These agreements shall be binding upon, and shall inure to
the benefit of, any successors and assigns of the parties hereto.

We appreciate your co-operation in this matter of mutual interest

OXFORD FINANCE CORPORATION

 

 

 

 

 



By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

AGREED TO AND ACCEPTED BY:

 

 

 

Company:

 

 

 

 

(Landlord/Property Manager)

 

 

Indicate Interest in the Premises:

 

 

 

 

 

BY:

 

 

 

Owner

 

 

 

 

 

 

 

 

 

Name:

 

 

 

Mortgagee:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

Landlord:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

Realty Manager:

 

 

 

I-1


--------------------------------------------------------------------------------